



Exhibit 10.1


MEMBERSHIP INTEREST PURCHASE AGREEMENT


This Membership Interest Purchase Agreement (this “Agreement”) is made and
entered into as of September 1, 2017 (the “Effective Date”) by and among
Singular Payments, LLC, a Florida limited liability company (the “Company”),
Vaden Landers, an individual residing in College Grove, Tennessee (“Seller”),
and Payment Data Systems, Inc., a Nevada corporation (“Purchaser”). Seller, the
Company and Purchaser may be referred to herein individually as a “Party” and
together as the “Parties”.


WHEREAS, Seller is the sole record and beneficial owner of a 100% membership
interest in and to the Company (the “Seller Interest”); and


WHEREAS, the Company has borrowed $600,000.00 from Purchaser pursuant to that
certain Line of Credit Promissory Note dated March 7, 2017, as amended and
restated by that certain First Amended and restated Line of Credit Promissory
Note dated August 2, 2017 (as amended, the “Bridge Loan Note”); and


WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Seller Interest, upon the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, warranties, conditions, and promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1    Definitions. Unless otherwise stated or defined in this Agreement, the
following terms shall have the following meanings (the following definitions to
be equally applicable to both the singular and plural forms of any of the terms
herein defined):


“5-Day Weighted Average Closing Price” means the volume weighted average closing
price of the Securities for each of the five trading days immediately preceding
the Closing Date on which any Securities traded on NASDAQ. The 5-Day Weighted
Average Closing Price shall be determined by (a) multiplying the closing price
for each of such five days by the trading volume of shares for such day as
reported by NASDAQ, (b) summing the products for each of such five days
determined in the foregoing clause (a), and (c) dividing the result by the
aggregate trading volume of shares for all five days as reported by NASDAQ.


“Acquired Business” means the business of the Company being conducted prior to
and as of the Closing Date.


“Action” means any action, suit, proceeding, claim, arbitration, charge or
investigation.


“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For the purposes of
this definition, “control” (including the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the power


Membership Interest Purchase Agreement        Page 1 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





to direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or by
contract or otherwise.
    
“Applicable Law” means the applicable provisions of (a) all constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any Governmental Bodies, including any building,
zoning, subdivision, health, safety and other land use statutes, laws, codes,
ordinances, rules, orders and regulations, (b) any consent, approval,
authorization, waiver, permit, grant, franchise, concession, agreement, license,
certificate, exemption, registration, clearance, declaration or filing with, or
report or notice to, any Governmental Body, and (c) all orders, decisions,
directions, summons, rulings, demands, subpoenas, verdicts, writs, injunctions,
judgments, awards (including the award of any arbitrator to the extent
enforceable by a Governmental Body) and decrees of or agreements with any
Governmental Body.


“Business Day(s)” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in San Antonio, Texas are authorized or
obligated by law or executive order to close.


“Business Facility” means any property, including the land, the improvements
thereon, the groundwater thereunder and the surface water thereon, that is or at
any time has been owned, operated, occupied, controlled or leased by the
Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Consent” means any approval, filing, permission, consent, ratification, waiver
or other authorization.


“Contract” means any agreement, contract, personal property lease, real property
lease, capital lease, note, loan, evidence of indebtedness, guaranty, purchase
order, customer order, letter of credit, franchise agreement, undertaking,
covenant-not-to-compete, employment, consulting or independent contractor
agreement, license, instrument, obligation or commitment (a) to which the
Company is a party, or (b) by which the Company, the Seller Interest or any of
the Company’s assets are bound, whether oral or written.
“Disposal Site” means a landfill, disposal site, or any real property, in each
case other than a Business Facility, where Hazardous Materials used or generated
by a Business Facility have been disposed of or otherwise released into the
environment.


“Environmental Laws” means all laws, rules, regulations, orders, treaties,
statutes, and codes promulgated by any Governmental Body that require or relate
to the protection of human health, safety or the environment, including any of
the foregoing which prohibit, regulate or control any Hazardous Materials or any
Hazardous Materials Activity, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, the Resource Conservation and
Recovery Act of 1976, the Federal Water Pollution Control Act, the Clean Air
Act, the Hazardous Materials Transportation Act, the Occupational Safety and
Health Act and the Clean Water Act, all as amended at any time.


“Environmental Permit” means any Permit required to be obtained from any
Governmental Body with respect to any Hazardous Materials Activity, business or
operation that is or was conducted by the Company at any facility of the Company
including, but not limited to, any air quality/emissions permit, water permit,
water quality permit, or ground water runoff permit.




Membership Interest Purchase Agreement        Page 2 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America as set forth in pronouncements of the
Financial Accounting Standards Board (and its predecessors) and the American
Institute of Certified Public Accountants.


“Governmental Body” means any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.


“Hazardous Material” means any material, chemical, emission, substance, waste,
toxic substance, hazardous substance, radioactive material, noise, odor,
asbestos, petroleum and petroleum product and any other material which is
regulated by any Governmental Body as “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous substance,” “restricted hazardous
waste,” “contaminant,” “toxic waste,” “toxic substance,” “radioactive,” or poses
a threat to worker safety, human health or the environment.


“Hazardous Materials Activity” means the transportation, transfer, recycling,
storage, use, treatment, manufacture, removal, remediation, release, handling,
exposure to, sale, disposal, or distribution of any Hazardous Material or any
product or waste containing any Hazardous Material at any facility of the
Company or, by or at the direction of the Company.


“Known” or “Knowledge” means whenever a statement regarding the existence or
absence of facts in this Agreement is qualified by a phrase such as “to such
Person’s Knowledge” or “Known to such Person,” it is intended by the Parties
that the only information to be attributed to such Person is information
actually or Constructively Known to (a) the Person in the case of an individual
or (b) in the case of a corporation or other entity an officer as a result of
his/her employment by the Company. “Constructively Known” means those matters
which such Person could reasonably be expected to have Known as a result of
undertaking an investigation of such a scope and extent as a reasonably prudent
Person would undertake concerning the particular subject matter.


“Liability” means any liability, debt, obligation, trade accounts payable, note
payable, loss, damage, claim, penalty, fine, duty, guarantee, cost, expense or
other charge (including costs of investigation and defense and attorneys’ fees,
costs and expenses) or any kind or nature, in each case, whether direct or
indirect, accrued or unaccrued, known or unknown, liquidated or unliquidated,
asserted or unasserted, absolute or contingent, matured or unmatured or disputed
or undisputed, including those arising under any Applicable Law or Action.


“Liens” means all mortgages, deeds of trust, liens, security interests, pledges,
leases, conditional sale contracts, claims, rights of first refusal, options,
charges, liabilities, obligations, agreements, privileges, liberties, easements,
rights-of-way, limitations, reservations, restrictions and other encumbrances of
any kind.


“Material Adverse Effect” or “Material Adverse Change” means any event,
occurrence, fact, condition or change that is, or is reasonably expected to
become, individually or in the aggregate, materially adverse to (a) the
business, results of operations, condition (financial or otherwise) or assets
(each, taken as a whole) of the applicable Party in the aggregate, or (b) the
ability of the applicable Party to consummate the transactions contemplated
hereby on a timely basis; provided, however, that in no event shall any of the
following be deemed to constitute, nor shall any of the following be taken into
account in determining whether there has been or will be, a Material Adverse
Effect or Material Adverse Change:  (i) any change on or after the Closing Date
in any Applicable Law (or any interpretation of Applicable Law) or accounting
standards affecting Purchaser or the Company; (ii) any action required


Membership Interest Purchase Agreement        Page 3 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





to be taken under this Agreement or Applicable Law; (iii) changes or
developments in financial or securities markets or the economy in general,
except to the extent that such change, effect, event, occurrence, state of facts
or development might reasonably be expected to have a disproportionately adverse
effect on the Acquired Business; (iv) general economic, competitive or industry
changes or developments in the payments, payment processing, technology based
business solutions, merchant acquiring or payment network services industries,
except to the extent that such change, effect, event, occurrence, state of facts
or development might reasonably be expected to have a disproportionately adverse
effect on the Acquired Business; or (vi) national or international political or
social events, changes, conditions or effects, including those attributable to
acts of war, terrorism or other conflicts.


“Net Working Capital” means an amount equal to: (a) cash, cash equivalents,
accounts receivables (net of bad debt reserves), and prepaid items including
prepaid taxes, less (b) all trade payables, accrued payroll liabilities and
related payroll taxes, accrued bonuses, commissions and residuals, accrued
buyout of residuals, and other non-interest bearing current liabilities,
determined in each case in accordance with GAAP, with consistent classification,
judgments, and estimation methodology, as were used by the Company in preparing
the Annual Financial Statements (as defined herein) and Interim Financial
Statements (as defined herein).


“Operative Documents” means this Agreement and all other agreements,
instruments, documents, and certificates executed and delivered by or on behalf
of the Seller, the Company or Purchaser at or before the Closing pursuant to
this Agreement.


“Order” means any order, writ, injunction, decree, judgment, award or
determination of any court or Governmental Body.


“Permits” means all permits, authorizations, certificates, approvals,
registrations, variances, exemptions, rights-of-way, franchises, privileges,
immunities, grants, ordinances, licenses and other rights of every kind and
character: (a) under any (i) federal, state, local or foreign statute, ordinance
or regulation, (ii) Order or (iii) contract with any Governmental Body; or (b)
granted by any Governmental Body.


“Permitted Liens” means (A) Liens for Taxes, assessments and other governmental
charges not yet delinquent as of the Closing Date, (B) easements, covenants,
conditions, rights, restrictions and other matters of record on the use of real
property which do not, individually or in the aggregate, detract from or impair
the use or marketability of any real property, (C) statutory or common law liens
to secure landlords, lessors or renters under leases or rental agreements
confined to the premises rented to the extent that no payment or performance
under any such lease or rental agreement is in arrears or is otherwise due, and
(D) statutory and common law liens in favor of carriers, warehousemen, mechanics
and materialmen, statutory or common law liens to secure claims for labor,
materials or supplies and other like liens, which secure obligations to the
extent that such obligations are not yet delinquent or the amount of which is
being contested in good faith by appropriate proceedings.
“Person” means an individual, partnership, joint venture, corporation, limited
liability company, bank, trust, or unincorporated organization.


“Securities” means the shares of common stock of the Purchaser, $0.001 par value
per share, currently traded on the National Association of Securities Dealers
Automated Quotations NASDAQ Capital Markets Exchange under the ticker symbol
“PYDS.”




Membership Interest Purchase Agreement        Page 4 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





“Schedules” means the schedules delivered by Seller and the Company to Purchaser
that are referenced in this Agreement and set forth certain information
described in this Agreement, which are incorporated herein by reference as if
fully set forth herein.


“Tax” or “Taxes” means: (a) all taxes, however denominated, including any
interest, penalties or additions to tax (including any underpayment penalties
for insufficient estimated tax payments) or other additional amounts that may
become payable in respect thereof (or in respect of a failure to file any tax
return when and as required), imposed by any Governmental Body, which taxes
shall include, without limiting the generality of the foregoing, all income
taxes, payroll and employment taxes, withholding taxes (including withholding
taxes in connection with amounts paid or owing to any employee, independent
contractor, creditor, equity holder or other Person), unemployment insurance
taxes, social security (or similar) taxes, sales and use taxes, escheat and
unclaimed property taxes, excise taxes, franchise taxes, gross receipts taxes,
occupation taxes, real and personal property taxes, stamp taxes, value added
taxes, transfer taxes, profits or windfall profits taxes, licenses in the nature
of taxes, estimated taxes, severance taxes, duties (custom and others), workers’
compensation taxes, premium taxes, environmental taxes, disability taxes,
registration taxes, alternative or add-on minimum taxes, estimated taxes, and
other fees, assessments, charges or obligations of the same or of a similar
nature; (b) any Liability for any amount described in clause (a) above whether
as a result of transferee Liability, of being a member of an affiliated,
consolidated, combined or unitary group for any period, or otherwise through
operation of Applicable Law; and (c) any Liability for any amount described in
clauses (a) or (b) as a result of any tax sharing, tax indemnity or tax
allocation agreement or any other Contract to indemnify any Person for Taxes.
“Third Party” means any Person that is neither a Party to this Agreement nor a
subsidiary or Affiliate of any Party to this Agreement.


ARTICLE II
PURCHASE AND SALE OF MEMBERSHIP INTEREST


2.1    Agreement to Purchase and Sell. Subject to the terms and conditions of
this Agreement, Seller agrees to sell, convey, transfer, assign and deliver to
Purchaser, and Purchaser agrees to purchase, acquire and take from Seller, all
of the Seller Interest, free and clear of all Liens other than Permitted Liens.


2.2    Purchase Price and Payment Thereof. Subject to Section 2.3 below, the
aggregate purchase price for the Seller Interest (the “Purchase Price”) shall be
$5,000,000.00, payable by: (a) payment of $1,500,000.00 at Closing by wire
transfer to Seller, reduced dollar for dollar by the unpaid principal and
accrued interest on the Bridge Loan Note and subject to further reduction, if
any, pursuant to Section 2.4 below, (such net amount, the “Closing Cash
Consideration”); and (b) the issuance and delivery of 2,000,000 shares of common
stock of the Purchaser, $0.001 par value per share, subject to reduction
pursuant to Section 2.3, if applicable (as adjusted, the “Closing Delivered
Securities”). All Closing Delivered Securities shall be unregistered, restricted
and subject to a lock-up period of twenty-four (24) months from the Closing Date
(the “Lock-Up Period”). During the Lock-Up Period, Seller will not, directly or
indirectly, unless otherwise provided herein, (a) offer, sell, agree to offer or
sell, solicit offers to purchase, grant any call option or purchase any put
option with respect to, pledge, assign, transfer, borrow or otherwise dispose of
any Securities or otherwise publicly disclose the intention to do so.
Notwithstanding the foregoing, Seller may transfer Securities (i) as a bona fide
gift or gifts, (ii) to any trust for the direct or indirect benefit of Seller or
the immediate family of Seller, (iii) by testate succession or intestate
succession, (iv) by operation of law, such as pursuant to a qualified domestic
order or in connection with a divorce settlement, (v) in connection with a
potential sale or acquisition of Purchaser


Membership Interest Purchase Agreement        Page 5 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(whether by merger, business combination, sale, purchase, joint venture or
otherwise), whether through an individual transaction or series of transactions,
involving the equity or voting power, assets or operations of acquisition or
sale of the Purchaser. Upon any of these permitted transfers, the Lock-Up Period
continues to run and the transferee takes the Securities subject to the Lock-Up
Period. For purposes of this Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.


2.3    Adjustment in Case Value of Closing Delivered Securities is not $1.75 per
share. If the 5-Day Weighted Average Closing Price is less than $1.75 per share,
Purchaser will execute and deliver to Seller an unsecured note payable in cash
for the difference between (a) $3,500,000 and (b) the 5-Day Weighted Average
Closing Price multiplied by 2,000,000 shares (the “Closing Note”), substantially
in the same form as Exhibit A hereto. Such Closing Note will mature on the first
anniversary of the Closing Date. If the 5-Day Weighted Average Closing Price is
above $1.75 per share, the number of Closing Delivered Securities will be
reduced by such number of shares representing the difference between (i)
2,000,000 shares and (ii) $3,500,000 divided by the 5-Day Weighted Average
Closing Price, subject to a maximum 5-Day Weighted Average Closing Price of
$2.50 per share. For the avoidance of doubt, if the 5-Day Weighted Average
Closing Price is $1.75 per share or above, no Closing Note will be issued.


2.4     Purchase Price Adjustments.


(a)     The Parties agree that, at Closing, the Company shall not have any
Liabilities other than those Liabilities included in the calculation of Net
Working Capital for purposes of Section 2.4(b) below (collectively, the
“Permitted Liabilities”), and that there shall be no Liens against the Seller
Interest, Company, and/or any of the Company’s assets, other than Permitted
Liens. Accordingly, in the event that the Company has any Liabilities at Closing
other than the Permitted Liabilities, the Purchase Price shall be reduced dollar
for dollar for the amount of any such Liabilities by the reduction in the
Closing Cash Consideration.


(b)    Closing Net Working Capital.


(i)At Closing, Seller shall deliver to Purchaser an estimated detailed unaudited
balance sheet as of the Closing Date prepared in accordance with GAAP in good
faith and consistent with past practices for the Company (the “Preliminary
Closing Balance Sheet”), which Preliminary Closing Balance Sheet shall be
accompanied by, among other things, an estimate of the Net Working Capital of
the Company as of the Closing Date (“Closing Net Working Capital”), which must
be reasonably acceptable to Purchaser. If the Closing Net Working Capital of the
Company on the Preliminary Closing Balance Sheet is a negative amount (the
“Preliminary Working Capital Shortfall”), the Closing Cash Consideration shall
be reduced on a dollar-for-dollar basis equal to the amount of such Preliminary
Working Capital Shortfall. If the Closing Net Working Capital of the Company on
the Preliminary Closing Balance Sheet is a positive amount (the “Preliminary
Working Capital Excess”), the Closing Cash Consideration shall be increased on a
dollar-for-dollar basis equal to the amount of such Preliminary Working Capital
Excess. Such adjustment (if any) to the Closing Cash Consideration shall remain
subject to final determination pursuant to Section 2.4(b)(vi) and Section
2.4(b)(vii) below.


(ii)As soon as reasonably practicable, with a target date of fifteen (15)
calendar days following the Closing Date, but not later than thirty (30)
calendar days following the Closing Date, Purchaser shall cause the Company to
prepare and deliver to Seller an updated detailed balance sheet as of the
Closing Date prepared in accordance with GAAP in good faith and consistently
with past practices for the Company (the “Updated Closing Balance Sheet”), which
Updated Closing Balance Sheet shall


Membership Interest Purchase Agreement        Page 6 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





contain, among other things, a determination of the actual final Closing Net
Working Capital of the Company. Purchaser and its representatives shall have the
right to all financial records of the Company to prepare the Updated Closing
Balance Sheet.


(iii)Upon receipt of the Updated Closing Balance Sheet, Seller shall cause
Seller’s independent certified public accountants, during the succeeding thirty
(30) calendar day period, to review the Updated Closing Balance Sheet, and
Seller and his representatives shall have the right to review, upon request, all
financial statements and records of assets and liabilities related thereto, and
to examine and review all records and work papers and other supporting documents
used to prepare the Updated Closing Balance Sheet and all such relevant
information through the date thereof. Purchaser and the Company shall cooperate
with Seller to ensure that Seller and his representatives have full access at
all reasonable times to the working papers relating to the Updated Closing
Balance Sheet, including any descriptions of the methodology, procedures and
analysis undertaken in connection with the preparation of the Updated Closing
Balance Sheet. Upon its completion but, in any event no later than the
expiration of the thirty (30) calendar day period referenced above (the “Closing
Balance Sheet Dispute Deadline”), Seller shall notify Purchaser in writing of
objections to the Updated Closing Balance Sheet, if any, and setting forth a
reasonably detailed explanation of the objections and the dollar amount related
to each such objection (the “Closing Balance Sheet Dispute Notice”). If Seller
does not deliver a Closing Balance Sheet Dispute Notice on or prior to the
Closing Balance Sheet Dispute Deadline, the Updated Closing Balance Sheet is
deemed irrevocably accepted by Seller and automatically becomes final (the
“Final Closing Balance Sheet”).


(iv)If Seller objects to line items set forth on the Updated Closing Balance
Sheet, Seller and Purchaser shall attempt to resolve any such objections within
thirty (30) calendar days of receipt by Purchaser of any such objections. If
Seller and Purchaser are unable to resolve the matter within such thirty (30)
calendar day period, Seller and Purchaser shall jointly appoint an impartial
independent certified public accounting firm (the “Arbitrator”) mutually
acceptable to Seller and Purchaser (or, if they cannot agree on a mutually
acceptable firm, they shall cause their respective accounting firms jointly to
select such firm) within five (5) calendar days after the end of such thirty
(30) calendar day period to resolve any such remaining disputed matters. Any
such resolution by the Arbitrator shall be conclusive and binding on the
Parties, and the fees of the Arbitrator shall be borne as the Arbitrator shall
determine after considering the positions asserted by Seller and Purchaser in
light of its final decision. The Parties shall fully cooperate with the
Arbitrator. The Parties shall instruct the Arbitrator to resolve objections,
using the procedures and methodologies set forth in this Agreement including
GAAP. The Arbitrator shall also be instructed to reach its conclusion regarding
the disputed matter within thirty (30) calendar days of its appointment to
settle the dispute and to declare a Final Closing Balance Sheet. Notwithstanding
anything in this Agreement to the contrary, the Arbitrator may not, in making
its determination pursuant to this Section 2.4(b)(iv), determine that the amount
of a line item is outside of the range established for the particular line item
in the Closing Balance Sheet Dispute Notice and the Updated Closing Balance
Sheet.


(v)Upon receipt of the Arbitrator’s conclusions, the Updated Closing Balance
Sheet shall be adjusted to reflect such conclusions and be deemed to be the
Final Closing Balance Sheet and to be irrevocably accepted by the Parties.


(vi)If the Closing Net Working Capital of the Company on the Final Closing
Balance Sheet is a negative amount (the “Final Working Capital Shortfall”), the
Purchase Price shall be reduced on a dollar-for-dollar basis equal to the amount
of such Final Working Capital Shortfall (subject to any adjustment made at the
Closing pursuant to Section 2.4(b)(i) above) by payment by Seller to Purchaser
in immediately available funds delivered to an account as specified by Purchaser
within five


Membership Interest Purchase Agreement        Page 7 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(5) Business Days from the date of the determination of the Final Closing
Balance Sheet as described in this Section 2.4(b).


(vii)If the Closing Net Working Capital of the Company on the Final Closing
Balance Sheet is a positive amount (the “Final Working Capital Excess”), the
Purchase Price shall be increased on a dollar-for-dollar basis equal to the
amount of such Final Working Capital Excess (subject to any adjustment made at
the Closing pursuant to Section 2.4(b)(i) above) by payment by Purchaser to
Seller in immediately available funds delivered to an account as specified by
Seller within five (5) Business Days from the date of the determination of the
Final Closing Balance Sheet as described in this Section 2.4(b).


2.5    Instruments of Transfer; Further Assurances. In order to consummate the
transactions contemplated hereby, at the Closing, Seller shall execute and
deliver to Purchaser a conveyance document in a form acceptable to Purchaser
conveying the Seller Interest to Purchaser. At the Closing, and at all times
thereafter as may be necessary, Seller shall execute and deliver to Purchaser
such other instruments of transfer as are reasonably necessary or appropriate to
vest in Purchaser good and indefeasible title to the Seller Interest and to
comply with the purposes and intent of this Agreement.


2.6    Purchase Price Allocation. For federal income tax purposes, the Company
shall be disregarded as an entity separate from Seller (prior to the Closing)
and Purchaser (after the Closing). Accordingly, the purchase and sale of the
Seller Interest pursuant to this Agreement shall be treated for federal income
tax purposes as an “applicable asset acquisition” (within the definition
ascribed to such term by Code Section 1060). The Purchase Price, as adjusted
pursuant to Section 2.3 and Section 2.4, and all Company liabilities that are
treated as liabilities for federal income tax purposes shall be allocated for
income tax purposes among the Company’s assets in accordance with Schedule 2.6
and Internal Revenue Service Form 8594 (the “Allocation”). Upon the
determination of the Final Closing Balance Sheet pursuant to Section 2.4, the
Parties shall finalize the Allocation. The Parties shall prepare and file all
Tax returns in a manner consistent with the foregoing intended tax treatment and
the Allocation, and shall use commercially reasonable efforts to sustain such
tax treatment and the Allocation in any subsequent Tax audit or dispute.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1    Representations and Warranties of Seller and the Company. Seller and the
Company, jointly and severally, represent and warrant to Purchaser that the
following representations and warranties are true and correct on and as of the
Closing Date and the date the Closing Delivered Securities are delivered:


(a)Organization and Good Standing. The Company: (i) is a limited liability
company validly existing and in good standing under the laws of the State of
Florida; (ii) has the full power and authority to own, lease and operate its
properties and to carry on its business as now conducted; and (iii) except as
set forth on Schedule 3.1(a), is duly licensed or qualified as a foreign limited
liability company and is in good standing in each jurisdiction where the nature
of the properties owned, leased or operated by it or the business transacted by
it requires such licensing or qualification except where the failure to be so
qualified would not have a Material Adverse Effect on the Company, all of which
jurisdictions are listed on Schedule 3.1(a).


(b)Organizational Documents. The Company has delivered to Purchaser: (i) a true,
correct and complete copy of its articles of organization, operating agreement
(or other similar agreement),


Membership Interest Purchase Agreement        Page 8 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





and any other similar governing documents, each as amended to date (together,
the “Company Organizational Documents”), and each such instrument is in full
force and effect and no other organizational documents are applicable to or
binding upon the Company; and (ii) true, correct and complete copies of the
resolutions and records of proceedings of all meetings of, and actions taken by,
the holder of the Seller Interest, the managers and any other similar governing
person or body of the Company in the last three (3) years. Schedule 3.1(b) sets
forth a true, correct and complete list of all Company Organizational Documents.
Since the date that the Company Organizational Documents and such resolutions
and records of such proceedings were delivered to Purchaser, there have been no
changes, amendments, alterations or additions to such documents. Neither the
Company nor Seller is in violation of any of the provisions of its Company
Organizational Documents.


(c) Capitalization; Title to Seller Interest.


(i) The Seller Interest comprises the only membership interest or other equity
securities of the Company issued or outstanding. The Seller Interest: (A) has
been duly authorized and validly issued; (B) is fully paid and non-assessable;
(C) is not subject to, and was not issued in violation of, any preemptive rights
or rights of first refusal or first offer, purchase option, call option,
subscription right or any similar right under any provision of applicable law,
the Company Organizational Documents or any Contract to which any Seller or the
Company is a party or otherwise bound; and (D) has been offered, sold and issued
in compliance with all applicable law.


(ii)Seller owns good, valid and marketable title to the Seller Interest, free
and clear of any and all Liens (including any spousal interests (community or
otherwise)), and the Seller Interest constitutes all of the membership interest
or other equity securities of the Company.


(iii)Except for this Agreement, with respect to the Company, there are no: (A)
Contracts, arrangements, options, warrants, puts, calls, subscriptions, rights
(including rights to subscribe for or purchase from the Company), claims,
understandings, voting trusts, proxies, plans or commitments of any character
relating to the issuance, sale, purchase, granting of rights to acquire,
redemption, conversion, exchange, registration, voting or transfer of any
membership interest or other equity interests or securities of the Company; or
(B) outstanding securities of the Company that are convertible into or
exchangeable or exercisable for any membership interest or other equity
interests or securities of the Company. There are no preemptive rights, dividend
rights, Contracts or commitments that could require the Company to issue, sell,
or otherwise cause to become outstanding any membership interest or other equity
interests or securities of the Company. Except for profit-sharing bonuses and/or
potential buyouts of residual commissions for employees and independent
contractors listed on Schedule 3.1(c), which, if to be paid at Closing, shall be
paid by the Company to such employees and independent contractors out of the
Closing Cash Consideration, there are no outstanding deferred compensation,
stock appreciation, phantom stock, profit participation or similar rights with
respect to the Company, nor any Contracts or commitments that could require the
Company to repurchase, redeem or transfer any of its membership interest or
other equity interests or securities. Except for this Agreement, neither the
Seller Interest nor other equity interests nor securities of the Company are
subject to any Contract, obligation, undertaking or arrangement with the Company
with respect to dividend or distribution rights (including declared but unpaid
dividends or distributions), preferences, sales, acquisitions, issuances,
redemptions, registrations, transfers or other dispositions. All issuances,
sales, repurchases, redemptions and transfers of the membership interest or
other equity interests or securities of the Company have been made in compliance
with all applicable securities and other Applicable Law of any relevant
jurisdiction. There are no bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or convertible into


Membership Interest Purchase Agreement        Page 9 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





securities having the right to vote) on any matters on which the Sellers or the
Company, as applicable, may vote.


(iv)No distributions are payable with respect to the Seller Interest.


(v)Upon delivery of the Seller Interest to Purchaser on the Closing Date in
accordance with this Agreement and upon Purchaser’s payment to Seller of the
Purchase Price in accordance with Section 2.2 above, the entire legal and
beneficial interest in the Seller Interest and good, valid and marketable title
to the Seller Interest, free and clear of all Liens (including any spousal
interests (community or otherwise)) other than restrictions on transfer arising
under applicable securities laws, will pass to Purchaser, and Purchaser will own
100% of the membership interest and/or other equity interests of the Company.


(d)    Consents, Authorizations and Binding Effect.


(i)    Each of Seller and the Company may execute, deliver and perform this
Agreement (including without limitation execution, delivery and performance of
the Operative Documents (as herein defined) to which it is a party) without the
necessity of Seller or the Company obtaining any consent, approval,
authorization or waiver or giving any notice or otherwise, except for the Third
Party Consents set forth on Schedule 3.1(d)(i) which will be obtained prior to
the Closing.


(ii)    Each of Seller and the Company has the power to enter into this
Agreement and to carry out its obligations hereunder. This Agreement has been
duly authorized, executed and delivered by Seller and the Company and
constitutes the legal, valid and binding obligation of Seller and the Company,
enforceable against Seller and the Company in accordance with its terms, except
as may be limited by bankruptcy, reorganization, fraudulent conveyance,
insolvency and similar laws of general application relating to or affecting the
enforcement of rights of creditors.


(iii)    The execution, delivery and performance of this Agreement by Seller and
the Company does not and will not: (A) constitute a violation of the Company
Organizational Documents; (B) constitute a violation of any statute, judgment,
order, decree or regulation or rule of any Governmental Body applicable or
relating to any of the Seller or the Company or its assets or business; or (C)
conflict with, or constitute a breach or default under, or give rise to any
right of termination, cancellation or acceleration under, any term or provision
of any Contract, commitment, license, franchise, Permit, authorization or any
other instrument or obligation to which Seller or the Company is a party or by
which the Seller Interest or the Company’s assets are bound, or an event which,
with notice, lapse of time, or both, would result in any such conflict, breach,
default or right.


(iv)    The execution, delivery and performance of the Operative Documents, and
the consummation of the transactions contemplated thereby, have been duly
authorized and approved by the sole member and manager of the Company.


(e) Subsidiaries. The Company does not, directly or indirectly, own any equity
interest or other interest in, or otherwise control, any other Person.


(f) Financial Statements. The following financial statements of the Company have
been delivered to Purchaser and true and complete copies are attached hereto as
Schedule 3.1(f): (i) the audited balance sheet as of each of the years ended
December 31, 2016 and December 31, 2015, and the related audited income
statements and statements of cash flows for the years then ended (collectively
the


Membership Interest Purchase Agreement        Page 10 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





“Annual Financial Statements”); and (ii) the unaudited balance sheet as of July
31, 2017 (the “Interim Balance Sheet”) and the related unaudited income
statement for the seven months then ended (collectively, the “Interim Financial
Statements”). The Annual Financial Statements a have been prepared from the
books and records of the Company in accordance with GAAP applied on a consistent
basis. The transactions entered in the Annual Financial Statements and the
Interim Financial Statements represent bona fide transactions, the revenues,
expenses, assets and liabilities of the Company and have been properly recorded
in such books in all material respects, and fairly present the financial
condition, assets, liabilities, and results of operations of the Company as of
the respective dates thereof and for the periods referred to therein.


(g)Absence of Undisclosed Liabilities. Except as set forth on Schedule 3.1(g),
the Company does not have any Liabilities other than: (i) Liabilities disclosed,
recorded or otherwise reserved against in the Interim Balance Sheet, none of
which constitute a material breach of contract, warranty, tort, infringement
claim or action; and (ii) Liabilities incurred in the ordinary course of
business consistent with past practices since the date of the Interim Balance
Sheet. At the Closing, the Company shall not have any Liabilities of any type or
nature, except the Permitted Liabilities.


(h)Absence of Certain Changes or Events. Except as set forth on Schedule 3.1(h),
since December 31, 2016: (i) the Company has conducted its business only in the
ordinary course of business consistent with past practice; (ii) the Company has
not suffered any material damage, destruction or loss (whether or not covered by
insurance); (iii) the Company has not experienced a Material Adverse Change; and
(iv) the Company has not taken any of the following actions:


(i)(A) declared, set aside or paid any dividends or distributions on, or made
any other distributions (whether in securities or other property) in respect of,
any equity interests of the Company other than any dividend or distribution of
cash to the Seller; (B) adjusted, split, combined or reclassified any of the
equity interests of the Company or issued or authorized the issuance of any
other securities in respect of, in lieu of or in substitution for equity
interests or any other securities of the Company; or (C) purchased, redeemed or
otherwise acquired, or offered to purchase, redeem or otherwise acquire, any
equity interests or any other securities of the Company or any rights, warrants
or options to acquire any such equity interests or other securities unless
instructed to do so by Purchaser;


(ii)    issued, delivered, sold, granted, pledged or amended the terms (whether
by merger, consolidation or otherwise) of any equity interests of the Company,
any other voting securities or any securities convertible or exercisable into or
exchangeable for, or any rights, warrants or options to acquire, any such equity
interests, voting securities or convertible or exchangeable securities;


(iii)    amended, adopted, authorized or proposed any amendments to the Company
Organizational Documents;


(iv)    proposed, adopted or entered into any Contract or plan with respect to
or consummated (A) any plan of liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization of the Company, or (B)
(1) any merger, consolidation or other business combination with, or (2)
acquisition of any assets (other than acquisitions of inventory in the ordinary
course of business consistent with past practice), securities or any capital
stock of or interest in, any Person, other than the transactions contemplated
hereby;


(v)except in the ordinary course of business consistent with past practice,
sold, licensed, mortgaged, transferred, leased, assigned, pledged, subjected to
any Lien or otherwise disposed


Membership Interest Purchase Agreement        Page 11 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





of or encumbered any property, rights or assets of the Company (including the
Leased Real Property (as defined herein), equity interests or other ownership
interests and any Company Intellectual Property (as defined herein));


(vi)entered into any Contract that would be binding on the Company after the
Closing and that would limit the freedom or in any way restrict the business
activities of the Company to engage in any line of business or sell, supply or
distribute any service or product, or to compete with any Person or to conduct
business in any geography, or to solicit the services or employment of, or hire
any individual or group of individuals;


(vii)(A) incurred or assumed any indebtedness or issued any debt securities,
except for the Bridge Loan Note and trade accounts payable and accrued
Liabilities in the ordinary course of business consistent with past practice,
(B) assumed, guaranteed, endorsed or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person, or (C) made any loans, advances or capital contributions to or
investments in any other Person except for advances for travel and other
miscellaneous expenses in the ordinary course of business consistent with past
practice to employees of the Company;


(viii)made any changes in accounting methods, procedures, principles or
practices or changed any assumption underlying, or method of calculating, any
bad debt, contingency or other reserve;


(ix)increased benefits payable under any severance or termination pay policies
or employment agreements; entered into any employment, deferred compensation or
other similar agreement (or amended any such existing agreement) with any
director, officer, manager or employee of the Company; altered, established,
adopted, or amended (except as required by Applicable Law) any collective
bargaining agreement, bonus, profit-sharing, thrift, pension, retirement,
deferred compensation, compensation, change of control payment, severance,
equity option, restricted equity or other benefit plan or arrangement including
any employee benefit plans covering any past or present director, officer,
manager, employee, contractor or consultant of the Company; or increased
compensation, bonus or other benefits payable to any director, officer, manager
or employee of the Company, except for normal annual increases for non-executive
employees in the ordinary course of business consistent with past practice;


(x)other than in the ordinary course of business consistent with past practice,
hired any employees, officers, managers, consultants, directors or contractors,
terminated any employees, officers, managers, consultants, directors or
contractors, or induced or attempted to induce any employees, officers,
managers, consultants, directors or contractors, whether directly or indirectly,
to terminate their employment or engagement with the Company prior to, at or
after the Closing;


(xi)(A) modified, amended, terminated or assigned any lease or sublease or
entered into any new leases or subleases for real property, (B) waived,
released, relinquished or assigned any of the rights of the Company under any
Lease or sublease, or (C) taken any action that could adversely affect the term,
validity or enforceability of any Lease or sublease;


(xii)made or changed any Tax election, settled or compromised any Tax Liability,
amended any Tax Return, changed any method of Tax accounting, entered into any
closing agreement with respect to any Tax, surrendered any right to claim a Tax
refund or consented to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of any Taxes;




Membership Interest Purchase Agreement        Page 12 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(xiii)initiated, compromised or settled any Action;


(xiv)amended, modified, terminated, cancelled or permitted to lapse any
insurance policies maintained by the Company;


(xv)entered into any joint venture, partnership or other similar arrangement;


(xvi)entered into any Contract with any Affiliate, equityholder, officer,
director, manager, employee or consultant of the Company;


(xvii)(A) entered into any Contract that if existing on the Effective Date would
be a Material Contract or (B) terminated, modified, amended or supplemented in
any material respect any Material Contract, in either case, other than any entry
into, termination, modification, amendment or supplement of any Material
Contract in the ordinary course of business consistent with past practices;


(xviii)entered into or become subject to a power of attorney;


(xix)cancelled any debts or waived any claims or rights of substantial value
(including the cancellation, compromise, release or assignment of any
indebtedness owed to, or claims held by, the Company);


(xx)made or committed to make any capital expenditures or capital additions or
improvements involving more than $50,000 in the aggregate;


(xxi)created, assumed, paid, discharged, settled or satisfied any Liability
(whether absolute, accrued, contingent or otherwise and whether due or to become
due), other than in the ordinary course of business consistent with past
practice; and/or


(xxii)authorized any of, or committed or agreed, in writing or otherwise, to
take any of, the foregoing actions.


(i) Tax


(A)Except as set forth on Schedule 3.1(i), the Company has timely filed all
federal, state, local and foreign returns, estimates, information statements and
reports (including amendments thereto) relating to any and all Taxes (“Tax
Returns”) required to be filed by it, and all such Tax Returns are true, correct
and complete in all material respects. Except as set forth on Schedule 3.1(i),
all Taxes (whether or not shown on any such Tax Return) of the Company were paid
on or before their respective due dates (including installment payments of
estimated Taxes). The Interim Balance Sheet reflects reserves for all Taxes of
the Company through the date of the Interim Balance Sheet. Schedule 3.1(i)
contains a complete and accurate list of all jurisdictions in which Tax Returns
are filed by or with respect to the Company.


(B)Except as set forth on Schedule 3.1(i), no deficiencies for any Taxes have
been asserted or assessed, or to the Knowledge of the Seller, proposed, against
the Company, and neither Seller nor the Company has executed any waiver of any
statute of limitations on or extending the period for the assessment or
collection of any Tax.




Membership Interest Purchase Agreement        Page 13 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(C)The Company has timely withheld and timely paid over to the appropriate Tax
authority all Taxes that it is required to withhold from amounts paid or owing
to any employee, independent contractor, creditor, or other third party and has
complied with all reporting obligations with respect to such amounts.


(D)Except as set forth on Schedule 3.1(i), no audit or other examination of any
Tax Return of the Company is presently in progress, and neither Seller nor the
Company has been notified in writing of any request for such an audit or other
examination.


(E)The Company is, and has been since August 4, 2016, disregarded for U.S.
federal income tax purposes as an entity that is separate from Seller.


(F)There are no Liens other than Permitted Liens for Taxes upon the assets of
the Company.


(G)No claim has been made or to the Knowledge of Seller and the Company,
threatened in the past five (5) years by any Governmental Entity in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation in that jurisdiction.


(H)The Company has no Liabilities for Taxes of any other Person by operation of
Applicable Law or otherwise, or is currently under any contractual obligation to
indemnify any Person with respect to Taxes, or is a party to any Tax sharing
agreement.


(I) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of (1) any change in
method of accounting for a taxable period ending on or prior to the Closing Date
pursuant to Section 481(a) of the Code, (2) any installment sale or open
transaction, (3) any prepaid amount received or paid on or prior to the Closing
Date, or (4) any election pursuant to Section 108(i) of the Code (or any similar
provision of state, local or foreign Law) made with respect to any taxable
period ending on or prior to the Closing Date.


(J) All intercompany transactions have been conducted in accordance with an
arm’s-length result within the meaning of Treasury Regulation Section
1.482-1(b)(1).


(K)The Company has not filed, and does not have pending, any ruling requests
with any taxing authority, including any request to change any accounting
method.


(L)The Company has not engaged in a “reportable transaction,” as set forth in
Treasury Regulation Section 1.6011‑4(b), or any transaction that is the same as
or substantially similar to one of the types of transactions that the Internal
Revenue Service has determined to be a Tax avoidance transaction and identified
by notice, regulation or other form of published guidance as a “listed
transaction,” as set forth in Treasury Regulation Section 1.6011‑4(b)(2). The
Seller and the Company have disclosed on their Tax Returns all positions taken
therein that could give rise to a substantial understatement penalty under Code
Section 6662 or any similar provision of other Applicable Law, and are in
possession of supporting documentation as may be required under any such
provision.
 
(M)None of the Company’s assets are required to be depreciated under the
alternative depreciation system under Section 168(g)(2) of the Code, or are
“tax-exempt use property” within the meaning of Section 168(h) of the Code.


Membership Interest Purchase Agreement        Page 14 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------







(N)Seller is a “United States person” as such term is used in Section 1445 of
the Code, and the Company has never been, at any time, a “United States real
property holding corporation” within the meaning of Section 897(c)(2) of the
Code.


(j)
Real Property.



(i) The Company does not own any real property.


(ii) Schedule 3.1(j) sets forth a complete and accurate list of all leases,
subleases, license agreements and other similar such use and occupancy
agreements, including any amendments or modifications thereto, whether written
or oral (collectively, the “Leases”), pursuant to which any real property is
leased, subleased, licensed or otherwise occupied by the Company (collectively,
the “Leased Real Property”), and which list specifies (A) the use made of each
Leased Real Property, (B) the common street address of each Leased Real
Property, and (C) the identities of the parties under the Leases. Except for the
Leases, the Company is not a party to any real property leases, subleases,
licenses or occupancy agreements pursuant to which the Company is the lessee,
sublessee, licensee or occupant of any real property.


(iii) Each of the Leases is in full force and effect and is a valid and binding
obligation of the Company and each other party thereto, and is enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors’ rights generally and
the exercise of judicial discretion in accordance with general equitable
principles, and will remain in full force and effect on identical terms
immediately following the Closing. Neither the Company nor, to the Knowledge of
the Seller, any other party to any Lease is in breach or default under any Lease
(including any provision the breach or default of which would result in
termination of the applicable Lease), or ancillary documents relating thereto,
and no event has occurred or circumstance exists which with the delivery of
notice, the passage of time or both, would constitute a breach or default under
any Lease, or permit the termination of, modification of or acceleration of rent
or other amounts payable by or to the Company under any such Lease, or ancillary
document related thereto. The Company is not obligated under or bound by any
option, right of first refusal, purchase contract, commitment, term sheet or
other contractual right to sell, assign, lease, sublease, use (or allow use of),
or purchase any Leased Real Property or any portions thereof or interests
therein. Seller has made available to Purchaser true, correct and complete
copies of all written Leases or summaries of the primary material terms of any
oral Leases. The Company’s possession and quiet enjoyment of the Leased Real
Property has not been disturbed in any material respect and there are no
disputes with respect to any Lease. The Company has not received any notice that
a security deposit or portion thereof deposited with respect to any Lease has
been applied with respect to a breach or default under any Lease that has not
been redeposited in full. The Company has not assigned, transferred, conveyed,
mortgaged, deeded in trust or encumbered any interest in any Lease or the
leasehold estate in any Leased Real Property. The Company does not owe, nor will
it owe in the future for any past transactions, any brokerage commissions or
finder’s fees with respect to any Lease.


(iv) To the Knowledge of Seller and the Company, the Leased Real Property
(including all operations thereon) complies in all material respects with the
requirements of all Applicable Laws, including all applicable building, zoning,
subdivision, health, safety and other land use statutes, laws, codes,
ordinances, rules, orders and regulations as well as any easements, covenants or
other matters of record affecting the Leased Real Property. To the Knowledge of
Seller and the Company, there are no covenants, conditions, rights-of-way,
easements or similar restrictions or any other conditions affecting


Membership Interest Purchase Agreement        Page 15 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





all or any portion of the Leased Real Property that materially impair the
ability to use any such Leased Real Property in the operation of the Company’s
business. All buildings, facilities and other improvements located on the Leased
Real Property are supplied with utilities and other services necessary for the
operation of such facilities, including gas, electricity, water, telephone,
sanitary sewer and storm sewer. The Company has made all material repairs and
replacements required to be made by it under any Lease to which it is a party
relating to the applicable Leased Real Property.


(k) Title to Assets. Except as set forth on Schedule 3.1(k), the Company has
good, valid, and, if applicable, marketable title to, or a valid leasehold
interest in, all of the properties (including the Leased Real Property) and
assets, tangible or intangible, owned, used or held for use in the Company’s
business, free and clear of all Liens other than Permitted Liens. All such
tangible property (including the Leased Real Property and all improvements
thereon) and other assets of the Company are in good operating condition and in
a state of good maintenance and repair, ordinary wear and tear excepted and
subject to items to be repaired in the ordinary course of business, and are
usable in the ordinary course of business for the purposes for which they are
currently used by the Company. The Company does not have any legal obligation,
absolute or contingent, to any other Person to sell or otherwise dispose of any
properties or assets (other than the sale of the products or services in the
ordinary course of business). Each property or asset, tangible or intangible,
material to the operation of the Company’s business immediately prior to the
Closing will continue to be owned, licensed or leased by the Company on
identical terms and conditions immediately subsequent to the Closing. The assets
owned, used or held for use by the Company’s business immediately after the
Closing will include all assets necessary to conduct the Company’s business in
the manner as currently conducted.


(l)        Intellectual Property.


(i)For purposes of this Agreement, the term “Company Intellectual Property”
means all worldwide patents, patent rights, patent applications, registered
trademarks and service marks, trademark rights (including but not limited to
product names, logos, slogans and tag lines), trademark applications, service
mark rights, service mark applications, trade names, registered copyrights,
copyright rights, domain names, websites, telephone numbers, electronic mail
addresses, social media accounts and registrations, and all intellectual,
industrial software or proprietary rights, rights of publicity and privacy, and
trade secrets, technology and know-how, owned or used by the Company, which are
related to or used in connection with the Company’s business, in each case
together with any amendments, modifications, improvements, derivative works and
supplements thereto and in each case all goodwill associated therewith in
connection with the Company’s business in which any such intellectual property
is used.


(ii)Set forth on Schedule 3.1(l) is a list and brief description of all Company
Intellectual Property. The Company is not subject to any obligation, including
any license or royalty obligation, relating to any product or service that the
Company now markets or has marketed. The Company owns all rights in, or possess
adequate licenses or other rights to use, all Company Intellectual Property.
Schedule 3.1(l) sets forth any Company Intellectual Property that is not owned
by the Company and describes the Company’s valid license or other right to allow
it use of such Third Party intellectual property (other than “click through”,
shrink wrap or other standard form licenses for commercially available
software). To Seller’s and the Company’s Knowledge, the Company’s operation its
business and the use of the Company Intellectual Property does not infringe upon
or conflict with the right of any Third Party and none of the Company
Intellectual Property infringes any copyright, trademark, patent, trade secret,
or other right of any Third Party. All employees and independent contractors
(including consultants) that have participated in the development or creation of
Company Intellectual Property have


Membership Interest Purchase Agreement        Page 16 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





executed appropriate assignment agreements, pursuant to which each such employee
or independent contractor has assigned to the Company all of its rights, in and
to all Company Intellectual Property, ideas, inventions, processes, works of
authorship, and other work products that relate to the Company’s business, and
that were conceived, created, authored, or developed, in whole or in part, by
such employee or independent contractor. No past or present employee or
independent contractor of the Company has an ownership interest, license,
permission, or other right in or to any such Company Intellectual Property. To
Seller’s and the Company’s Knowledge, there are no facts, circumstances or
information that reasonably could be expected to adversely affect, limit,
restrict, impair or impede the ability of Purchaser to use and practice the
Company Intellectual Property upon the Closing in the same manner as currently
used and practiced by the Company. The Company has materially complied in all
respects with all Applicable Laws relating to the collection and use of
personally identifiable information, and has the right to use the personally
identifiable information in the Company’s business for the purpose such
information is used. The Company has complied with its published privacy
policies, if any, and the execution of this Agreement and consummation of the
transaction hereunder complies with the Company’s privacy policies and all laws
relating to privacy and data security.


(m)    Compliance with Applicable Laws.


(i) The Company has conducted and is conducting its business in material
compliance with all Applicable Laws and no written notice, action or assertion
has been received by the Company or has been filed, commenced or, to the
Knowledge of the Seller or the Company, threatened against the Company alleging
any violation of any Applicable Law.


(ii)Neither the Company nor any of its officers, manages, employees, Affiliates
or, to the Knowledge of Seller or the Company, agents, including sales
representatives, distributors and consultants, has made, offered or agreed to
offer anything of value to any employees or any customers of a company, as
applicable, or to any foreign or domestic governmental official, political party
or candidate for government office or any of its employees or representatives in
any manner which would result in the Company being in violation of any
Applicable Law, including the Foreign Corrupt Practices Act of 1977, as amended
(“FCPA”). Without limiting the foregoing, neither the Company nor any of its
officers, directors, employees, Affiliates or, to the Knowledge of Seller or the
Company, agents, including sales representatives, distributors and consultants,
provides, or has provided, cash, gifts, or other personal benefits to its
customers in violation of any Applicable Law. Neither the Company nor any of its
officers, managers, employees, Affiliates or, to the Knowledge of Seller or the
Company, agents, including sales representatives, distributors and consultants,
is currently the subject of, nor has it been the subject of, an investigation,
inquiry, audit, or compliance assessment, or been the recipient of a subpoena,
letter of investigation or other document alleging a violation, or possible
violation, of the FCPA or other applicable anti-bribery legislation.


(n)     Litigation. Except as set forth in Schedule 3.1(n): (i) there are no
Actions pending or, to the Knowledge of the Seller or the Company, threatened
against or involving the Seller, the Company, any of their respective assets,
properties or rights, or any of the Company’s managers, officers, directors or
employees in their capacities as such, including any Action questioning,
challenging or seeking to prevent, hinder or delay the transaction contemplated
by this Agreement; (ii) there are no material citations, fines or penalties have
been asserted in writing, or to the Knowledge of Seller and the Company,
asserted but not in writing, against the Company under any Applicable Law that
remain outstanding; (iii) there are no Orders outstanding against the Company or
the Seller; and (iv) no officer, manager, director or employee of the Company is
a defendant in any Action or, to the Knowledge of the Seller or Company, the
subject of any investigation commenced by the Company or any Governmental Body
with respect to


Membership Interest Purchase Agreement        Page 17 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





the performance of his or her duties as an officer, director, manager or
employee of the Company. Schedule 3.1(n) includes a description of all Actions
involving the Company or any member, owner, officer, director, manager or
employee of the Company occurring, arising or existing during the three (3) year
period ending on the Closing Date.


(o)    Contracts.


(i) Schedule 3.1(o) sets forth a complete and accurate list, or, if oral, an
accurate and complete description of all material terms, of each of the
following Contracts to which the Company is a party or by which any of its
properties or assets are bound (each, regardless of whether or not set forth on
Schedule 3.1(o), a “Material Contract” and collectively, the “Material
Contracts”):


(A)any Contract limiting the freedom or that in any way purports to restrict the
business activities of the Company or any of its employees or former employees
or consultants or former consultants to engage in any line of business or sell,
supply or distribute any service or product, or to compete with any Person or to
conduct business in any geography, or to solicit the services or employment of,
or hire any individual or group of individuals;


(B)any Contract containing (x) a most-favored-nation, best pricing or other
similar term or provision by which another party to such Contract is or could
become entitled to any benefit, right or privilege which, under the terms of
such Contract, must be at least as favorable to such party as those offered to
another Person, (y) a requirement to deal exclusively with or grant exclusive
rights or rights of first refusal to any customer, vendor, supplier,
distributor, contractor or other party, or (z) a “take-or-pay” or similar
provision;


(C)any government Contract or outstanding government bid to which the Company is
party;


(D)all Contracts or commitments entered into by the Company during the
three-year period immediately preceding the Closing Date (x) for the purchase,
lease, sale or manufacture of products, materials, supplies, equipment,
components or services, and all agreements with independent dealers, sales
representatives and resellers, in each case requiring payment to or from the
Company in an amount in excess of $5,000 in any given year or in excess of
$10,000 in the aggregate, or pursuant to which the Company has agreed to
purchase all of its requirements for the goods and/or services in question or
which contain minimum volume or Dollar guarantees, or (y) requiring capital
expenditures by the Company in excess of $5,000, individually, or $10,000, in
the aggregate;


(E)any Contract (including licenses and covenants not to sue) pursuant to which
the Company is using or is authorized to use any Intellectual Property (other
than “click through”, shrink wrap or other standard form licenses for
commercially available software), or pursuant to which any Person is using or
authorized to use any Company Intellectual Property;


(F)any Contract pursuant to which the Company developed, had developed or
collaborated in the development of any Intellectual Property, any Contract
pursuant to which the Company assigned or agreed to assign, or another person
assigned or agreed to assign to the Company, ownership of any Intellectual
Property and any settlement agreement or any other Contract restricting the
Company’s right to use, sell, license, sublicense, transfer or otherwise dispose
of all or part of any Intellectual Property;




Membership Interest Purchase Agreement        Page 18 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(G)any Contract (x) relating to the disposition, exchange or acquisition by the
Company of any Person or any business or any assets or rights, (y) pursuant to
which the Company has any ownership interest in any other Person or other
business enterprise, other than Contracts under which the Company has no further
Liabilities and no continuing rights, or (z) providing for an advance or capital
contribution to, or investment in, any other Person;


(H)any (x) loan agreements, trusts, indentures, mortgages, notes, installment
obligations, capital leases, or other Contracts relating to indebtedness (or any
Contract of guarantee, support, indemnification, assumption or endorsement of,
or any similar commitment by the Company to become liable for the Liabilities
thereof), (y) offset, countertrade or barter agreement, or (z) letter of credit,
bond or other indemnity (including letters of credit, bonds or other indemnities
as to which the Company is the beneficiary, but excluding endorsements of
instruments for collection of accounts receivable in the ordinary course of
business);


(I)any settlement Contract, other than settlement Contracts fully discharged
solely for cash;


(J)any partnership, joint venture or similar Contract to which the Company is a
party;


(K)any Contract obligating the Company to provide indemnification after the
Closing Date;


(L)(x) any employment, consulting or severance Contract with any current or
former executive officer or other employee of the Company, or with any other
Person, or (y) any Contract or employee benefit plan, including any equity
option plan, equity appreciation right plan or equity purchase plan,
change-in-control Contract or plan or retention Contract or plan, for which any
of the benefits, compensation or payments will be increased, the vesting of
benefits will be accelerated or a payment will be required, as a result of the
consummation of the transactions contemplated hereby;


(M)any union or collective bargaining agreement with any labor union;


(N)any power of attorney affecting the Company;


(O)any bailment, consignment or other similar arrangement, including as may
relate to inventory, equipment or other assets of any customer, supplier or
third party;


(P)any (x) Lease and (y) Contract or sublease pursuant to which the Company has
granted to any Person the right to use or occupy the Leased Real Property or any
portion thereof or interest therein;


(Q)any other Contract that is material to the financial condition, operations or
business of the Company, or which is outside of the ordinary course of business;
and


(R)any Contract or group of Contracts with a Person (or group of affiliated
Persons), the termination or breach of which would have a Material Adverse
Change and that is not disclosed pursuant to clauses (A) through (Q) above.




Membership Interest Purchase Agreement        Page 19 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(ii)Complete and accurate copies of each of the Material Contracts, or, if oral,
an accurate and complete description of all material terms thereof, have been
made available to Purchaser.


(iii)Each Material Contract is valid and binding on the Company and each other
party thereto and is in full force and effect and is enforceable in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies and to general
principles of equity. The Company has performed in all material respects all
obligations required to be performed by it under each Material Contract and, to
the Knowledge of the Seller and the Company, each other party to each Material
Contract has performed in all material respects all obligations required to be
performed by it under such Material Contract. The Company and the Seller have no
Knowledge of, nor has the Company received written notice of, any violation,
breach or default under (or any condition that with the passage of time or the
giving of notice, or both, would cause such a violation of, breach of or default
under) any Material Contract and the Company has not received notice from any
party to an Material Contract that such party intends either to modify, cancel
or terminate a Material Contract. Each Material Contract will continue in full
force and effect without penalty or other adverse consequence (including giving
rise to any obligation of the Company, Purchaser or any of Purchaser’s
Affiliates to make any payment or payments to any Person) upon consummation of
the transaction contemplated by this Agreement.


(p)     Environmental. Except as set forth in Schedule 3.1(p):


(i) To Seller’s and the Company’s Knowledge, no Hazardous Materials are present
on any Business Facility in violation of any Environmental Law and no release of
any Hazardous Materials at or from any Business Facility has occurred. Without
limiting the generality of the foregoing, to Seller’s and the Company’s
Knowledge, no arsenic, lead, barium, or other metals constituting Hazardous
Materials is present on, under, or around any Business Facility.


(ii)The Company is in compliance in all material respects with all Environmental
Laws applicable to the operation of any Business Facility including all
Hazardous Materials Activities. The Hazardous Materials Activities of the
Company prior to the Closing have not resulted in the exposure of any Person or
property to Hazardous Materials in a manner which, to the Knowledge of the
Seller and the Company, has caused or could reasonably be expected to result in
Liability to the Company.


(iii)The Company has not arranged for off-site disposal of any Hazardous
Materials at a Disposal Site, for which the Company has, or would have in the
future, any Liability under Environmental Laws, including any toxic tort
Liability for exposure to Hazardous Materials, or any obligation to undertake
any investigation, cleanup or remedial action pursuant to Environmental Laws. To
Seller’s and the Company’s Knowledge, there are no underground storage tanks or
related piping, active or abandoned, at any Business Facility in a condition
that as of the Closing Date requires pursuant to any Environmental Law any
remedial action by the Company pursuant to any Environmental Law, whether or not
discovered as of the Closing Date or the subject of a current notice, claim or
government investigation as of the Closing Date.


(iv)The Company has not received (A) any written notice alleging that it has not
complied in any material respect with applicable Environmental Laws in a manner
that would result in a Material Adverse Effect on the Company, and, to the
Knowledge of the Seller and the Company, there are no facts existing that
reasonably would give rise to such a notice, or (B) any written notice,


Membership Interest Purchase Agreement        Page 20 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





demand, claim or request for information alleging that the Company may be in
violation of, liable under or have obligations under any Environmental Law or
subject to any other environmental Liability. The Company has filed reports with
all Governmental Entities that are required to be filed pursuant to any
applicable Environmental Laws.


(v)The Company has and, immediately following the Closing, the Company will
continue to have all material Environmental Permits required to conduct the
Company’s business in the ordinary course of business consistent with past
practice. A complete and accurate list of all such Environmental Permits is set
forth in Schedule 3.1(p). No Action is pending, or, to the Knowledge of the
Seller or the Company, threatened concerning or relating to any Environmental
Permit or any Hazardous Materials Activity of the Company or any Business
Facility.


(vi)Neither Seller nor the Company is aware of any fact or circumstance, which
could result in any environmental Liability that would reasonably be expected to
result in a Material Adverse Change. The Company has not entered into any
agreement that may require it to guarantee, reimburse, pledge, defend, hold
harmless or indemnify any other party with respect to Liabilities arising out of
Environmental Laws, or the Hazardous Materials Activities of the Company or any
other Person.


(vii)The Company has made available to Purchaser or its agents, representatives
and employees all records in the Company’s possession concerning compliance with
applicable Environmental Laws at any Business Facility and the Hazardous
Materials Activities of the Company and all environmental or health and safety
audits, compliance assessments or any environmental or health and safety reports
of any Business Facility conducted at the request of, or otherwise in the
possession of the Company. Schedule 3.1(p) sets forth a list of all
environmental audits, inspections, investigations, studies, tests, reviews and
similar formal reports prepared by a third-party and within the possession or
control of the Company with respect to each parcel of Leased Real Property.


(q)    Labor and Employees.


(i) Schedule 3.1(q) sets forth a complete and accurate list of the names and
titles of all of the managers and officers of the Company, and a complete and
accurate list of all other employees who are working for the Company as of the
Effective Date, including in each case, their name, title, work location, base
salary/wage, bonus entitlement and commission entitlement.


(ii)All individuals characterized and treated by the Company as consultants or
contractors are properly treated as independent contractors under all Applicable
Laws.


(iii)The Company is not a party to any Contract or arrangement between or
applying to, one or more employees and a trade union, works council, group of
employees or any other employee representative body, for collective bargaining
or other negotiating or consultation purposes or reflecting the outcome of such
collective bargaining or negotiation or consultation with respect to its
employees with any labor organization, union, group, association, works council
or other employee representative body, or is bound by any equivalent national or
sectoral agreement. The Company does not have any duty to bargain with any
union, works council, trade union, labor organization or other employee
representative group or analogous labor organization in connection with the
Company Employees. To the Knowledge of the Company and the Seller, there are no
activities or proceedings by any labor organization, union, group or association
or representative thereof to organize any such employees, or any threats
thereof. There are no lockouts, strikes, slowdowns, pickets, work stoppages


Membership Interest Purchase Agreement        Page 21 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





or, to the Knowledge of the Seller and the Company, threats thereof by or with
respect to any Company employees nor have there been any such lockouts, strikes,
slowdowns, pickets or work stoppages.


(iv)In the three (3) years prior to the Effective Date, the Company has not
effectuated (A) a “plant closing” as defined in the Worker Adjustment and
Retraining Notification Act, as amended (the “WARN Act”) (or any similar state,
local or foreign Applicable Laws) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility of
the Company, or (B) a “mass layoff” as defined in the WARN Act (or any similar
state, local or foreign Applicable Law) affecting any site of employment or
facility of the Company with respect to any site of employment or Business
Facility.


(v)The Company: (A) is in compliance with all Applicable Laws with respect to
employment, employment practices, immigration matters, terms and conditions of
employment, labor relations and wages and hours, in each case, with respect to
Company employees; (B) has withheld and reported all amounts required by
Applicable Law to be withheld and reported with respect to wages, salaries and
other payments to Company employees; (C) is not liable for any arrears of wages
or any Taxes or any penalty for failure to comply with any of the foregoing;
(D) is not liable for any payment to any trust or other fund governed by or
maintained by or on behalf of any Governmental Body, with respect to
unemployment compensation benefits, social security or other benefits or
obligations for Company employees (other than routine payments to be made in the
normal course of business and consistent with past practice); and (E) has
properly classified all of its employees as exempt or non-exempt and is in
compliance in all material respects with the Fair Labor Standards Act or any
other Applicable Law regarding payment of wages and overtime. There are no
pending or, to the Knowledge of the Seller and the Company, threatened or
anticipated, claims or actions against the Company under any workers’
compensation policy or long-term disability policy. The Company has no direct or
indirect Liability with respect to any misclassification of any Person as an
independent contractor rather than as an employee, or with respect to any
employee leased from another employer.


(vi)Each Company employee is or was at the time of his or her employment with
the Company: (A) a United States citizen or lawful permanent resident of the
United States; or (B) an alien authorized to work in the United States either
specifically for the Company or for any United States employer, and the Company
has completed a valid Form I-9 (Employment Eligibility Verification) for each
Company Employee. No current Company Employee has a principal place of
employment outside the United States or is subject to the labor and employment
laws of any country other than the United States.


(vii)Each Company employee who performs services in the United States is legally
entitled to work in the United States under the Immigration Reform and Control
Act of 1986, as amended, and all other Applicable Laws. Any Company employee who
performs services outside the United States is legally entitled to work in the
country in which such employee performs services and the reporting and payment
of, and withholding from, such employee’s compensation complies with all
Applicable Laws in both the United States and the work country.


(viii)There are no material outstanding citations, assessments, penalties,
fines, liens, charges, surcharges, or other material amounts due or owing as a
result of any violation of any Applicable Laws in respect of workplace safety
applicable to the Company employees.


(ix)Except in the ordinary course of business, no proposal, assurance or
commitment has been communicated to any Company employees regarding any material
(A) change to


Membership Interest Purchase Agreement        Page 22 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





his or her terms of employment or working conditions, or (B) continuance,
introduction, increase or improvement of any benefit or any customary or
discretionary arrangement or practice, and no negotiations have commenced for
any such matter.


(r)    Employee Benefit Plans.


(i) Except as set forth on Schedule 3.1(r), the Company does not sponsor or
contribute to an “employee pension benefit plan” and/or “employee welfare
benefit plan”, as defined in Section 3 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) (collectively, “Company Plans”), nor
has the Company at any time in the past sponsored or contributed to any Company
Plan.


(ii)The Company does not maintain, and has no present or future Liability with
respect to, any employee benefit plan, agreement, program, policy or other
arrangements, whether or not subject to ERISA (including any funding mechanism
now in effect or required in the future as a result of the transaction
contemplated by this Agreement or otherwise), whether formal or informal, oral
or written, legally binding or not, under which any current, former or retired
employee, director or consultant of the Company has any present or future right
to benefits.


(iii)Schedule 3.1(r) sets forth a complete and accurate list of all payments
payable by the Company to Seller or any manager, officer, employee or former
manager, officer or employee arising from, relating to or as a result of the
consummation of the transactions contemplated by this Agreement, including any
payments for equity appreciation or similar rights, any severance or bonus plan
payment, any payment of deferred compensation, any transaction bonus or change
in control payment, or any similar payment, including the amount of each such
payment, the party to whom such payment is or will become due, and, to the
extent determinable, the date or dates on which such payments become due.


(s)        Permits. The Company has and, immediately following the Closing, will
continue to have, all material Permits required to conduct the Company’s
business in the ordinary course consistent with past practice, and a true,
correct and complete list of all such material Permits is set forth on Schedule
3.1(s) (the “Company Permits”). The Company is in compliance, and has been in
compliance, in all material respects with the terms of the Company Permits. Each
Company Permit is valid and in full force and effect, and no suspension or
cancellation of any such Company Permits is pending, or to the Knowledge of the
Seller or the Company, threatened. Immediately following the Closing, each
Company Permit will be in the name of, and usable by, the Company.


(t)        Insurance. Prior to March 29, 2017, the Company maintained the
insurance policies set forth on Schedule 3.1(t) at all times. Since March 29,
2017, the Company has not maintained any insurance policies. Since January 1,
2013, the Company has not been (x) denied insurance, or (y) offered insurance
only at a commercially prohibitive premium.


(u)     Bank Accounts. Schedule 3.1(u) sets forth a full and complete list of
each bank, trust company, savings institution, brokerage firm, mutual fund or
other financial institution with which the Company maintains an account and safe
deposit box, the number of each such account or box, and the names of the
Persons authorized to draw on such accounts or to access such boxes. All cash in
such accounts is held in demand deposits and is not subject to any restriction
as to withdrawals.




Membership Interest Purchase Agreement        Page 23 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(v) Accounts Receivable and Accounts Payable. All accounts receivable of the
Company, whether reflected on the Company Balance Sheet or subsequently created,
are valid receivables that have arisen from bona fide transactions in the
ordinary course of business consistent with past practice. Subject to any
applicable reserves for doubtful accounts reflected on the books of the Company,
no such accounts receivable are subject to setoffs or counterclaims. The Company
has good and marketable title to its accounts receivable, free and clear of all
Liens other than Permitted Liens. There are no trade accounts payable as of the
Closing Date. Since the Balance Sheet Date, the Company has paid its accounts
payable in the ordinary course of its business and in a manner which is
consistent with past practices.


a.    No Brokers. Seller and the Company have no liability for any brokers’ or
finders’ fees or any similar fees in connection with the transactions
contemplated by this Agreement, and Seller and the Company have not retained any
broker or other intermediary to act on their behalf in connection with the
transactions contemplated by this Agreement.


(w)Securities Restrictions. Seller understands that (i) the Closing Delivered
Securities are speculative investments, (ii) the Securities are “restricted
securities” inasmuch as they are being acquired from Purchaser in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
only in certain limited circumstances, (iii) there are restrictions on the
transferability of the Closing Delivered Securities under the Securities Act and
similar state securities laws, (iv) it may not be possible to liquidate an
investment in the Closing Delivered Securities immediately, (v) Seller is
responsible for the costs of removing any such transfer restrictions, including
expenses for legal opinions, (vi) Seller is able to bear the economic risk of
this investment, to hold the Closing Delivered Securities indefinitely, and
presently to afford a complete loss of this investment, and (vii) Seller has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of an investment in the Closing
Delivered Securities and of making an informed investment decision.


(x)Securities Legends. Seller consents to the placement of a legend on any stock
certificate evidencing the Closing Delivered Securities being delivered to
Seller, which legend shall be in form as follows:


(i)    “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY SIMILAR STATE SECURITIES
LAWS. WITHOUT REGISTRATION, THESE SECURITIES MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT UPON AN
OPINION OF COUNSEL TO THE PURCHASER THAT REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND ANY SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, AND/OR APPLICABLE STATE SECURITIES LAWS AND/OR ANY RULE OR
REGULATION PROMULGATED THEREUNDER.”


(ii)    If required by the authorities of any state in connection with the
issuance or sale of the Closing Delivered Securities, the legend required by
such state authority.


(y)Purchase Entirely for Own Account. The Closing Delivered Securities to be
received by Seller hereunder will be acquired for Seller’s own account, not as
nominee or agent, and not


Membership Interest Purchase Agreement        Page 24 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





with a view to the resale or distribution of any part thereof in violation of
the Securities Act, and Seller has no present intention of selling, granting any
participation in, or otherwise distributing the same, and has no arrangement or
understanding with any other persons regarding the distribution of such Closing
Delivered Securities in violation of the Securities Act or any applicable state
securities law without prejudice, however, to Seller’s right at all times to
sell or otherwise dispose of all or any part of such Closing Delivered
Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by Seller
to hold the Closing Delivered Securities for any period of time. Seller is not a
broker-dealer registered with the SEC under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or an entity engaged in a business that would
require him to be so registered.


(z)Disclosure of Information. Purchaser has made available the annual report on
Form 10-K for the year ended December 31, 2016, and Seller has had the
opportunity to review such report. Seller has had an opportunity to receive all
information related to Purchaser requested by him and to ask questions of and
receive answers from Purchaser regarding the Purchaser, its business and the
terms and conditions of the offering of the Closing Delivered Securities. Seller
acknowledges receipt of copies of the all other reports filed by Purchaser with
the Commission pursuant to Sections 13(a), 13(e), 14 and 15(d) of the Exchange
Act since the filing of the 10-K and during the twelve (12) months preceding the
date hereof. Neither such inquiries nor any other due diligence investigation
conducted by Seller shall modify, limit or otherwise affect Seller’s right to
rely on Purchaser’s representations and warranties contained in this Agreement
or to exercise any remedy available to Seller under Applicable Law or in equity.


(aa)Accredited Investor. Seller is an accredited investor as defined in Rule
501(a) of Regulation D, as amended, under the Securities Act.


(ab)No General Solicitation. Seller did not learn of the investment in the
Closing Delivered Securities as a result of any general solicitation or general
advertising.


(ac)Prohibited Transactions. Since such time as Seller was first contacted by
Purchaser or any other person acting on behalf of Purchaser regarding the
transactions contemplated hereby, neither Seller nor any Affiliate of Seller
which (a) had knowledge of the transactions contemplated hereby, (b) has or
shares discretion relating to Seller’s investments or trading or information
concerning Seller’s investments, including in respect of the Closing Delivered
Securities, or (c) is subject to Seller’s review or input concerning such
Affiliate’s investments or trading has, directly or indirectly, effected or
agreed to effect, or will directly or indirectly effect, any short sale, whether
or not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the Exchange Act with respect to the Securities, granted any
other right (including, without limitation, any put or call option) with respect
to the Securities or with respect to any security that includes, relates to or
derived any significant part of its value from the Securities or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Seller acknowledges that the representations, warranties and
covenants contained in this Section 3.1(ee) are being made for the benefit of
the Seller as well as the Purchaser.


(ad)SEC Filings. Seller acknowledges that as a result of the transaction
contemplated by this Agreement, Seller may be obligated to comply with Section
16 of the Exchange Act, including making filings with the Commission, such as
Schedule 13 or Form 3, 4 or 5.


(ae)Disclosure. No representation or warranty by Seller or the Company contained
in this Agreement, and no statement contained in the Schedules or any Operative
Document, certificate or


Membership Interest Purchase Agreement        Page 25 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





other instrument delivered to or to be delivered by or on behalf of Seller or
the Company pursuant to this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading.


(af)Warranties. All of the products produced, sold, licensed and delivered by
the Company (the “Products”) and the services performed by the Company (the
“Services”) have conformed with all applicable contractual commitments. The
Company does not provide warranties for its Products or Services.
Notwithstanding the foregoing, the Company loans point of sale terminals to its
customers pursuant to the terms set forth in the form of agreement attached as
Schedule 3.1(gg). It has been the Company’s past custom and practice to replace
broken or damaged point of sale terminals loaned its customers. To the Knowledge
of the Seller and the Company, the point of sale terminals loaned to its
customers in the aggregate are in good operating condition and in a state of
good maintenance and repair, ordinary wear and tear excepted.


3.2        Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that the following representations and warranties are true
and correct on and as of the Closing Date and the date the Closing Delivered
Securities are delivered:


(a)    Organization and Good Standing of Purchaser. Purchaser (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. Purchaser has the corporate power and authority to own,
lease and operate all properties and assets now owned, leased or operated by it
and to carry on its business as now conducted, and (ii) is duly licensed or
qualified as a foreign corporation and is in good standing in each jurisdiction
where the nature of the properties owned, leased or operated by it or the
business transacted by it requires such licensing or qualification except where
the failure to be so qualified would not have a Material Adverse Effect on
Purchaser.


(b)    Organizational Documents. True, correct and complete copy of Purchaser’s
Articles of Incorporation and Bylaws, each as amended to date, are incorporated
by reference as Exhibits 3.1, 3.2 and 3.3 to Purchaser’s Annual Report on Form
10-K for the year ended December 31, 2016, as filed with the Commission (as
defined below) on April 6, 2017, and each such instrument is in full force and
effect and no other organizational documents are applicable to or binding upon
Purchaser. Purchaser is not in violation of any of the provisions of such
organizational documents.


(c)    Consents, Authorizations and Binding Effect.


(i)    Purchaser may execute, deliver and perform this Agreement (including
without limitation execution, delivery and performance of the Operative
Documents to which it is a party) without the necessity of Purchaser obtaining
any consent, approval, authorization or waiver or giving any notice or
otherwise.


(ii)    Purchaser has the power to enter into this Agreement and to carry out
its obligations hereunder. This Agreement has been duly authorized, executed and
delivered by Purchaser and constitutes the legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except
as may be limited by bankruptcy, reorganization, fraudulent conveyance,
insolvency and similar laws of general application relating to or affecting the
enforcement of rights of creditors.




Membership Interest Purchase Agreement        Page 26 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(iii)    The execution, delivery and performance of this Agreement by Purchaser
does not and will not: (A) constitute a violation of its Articles of
Incorporation or Bylaws; (B) constitute a violation of any statute, judgment,
order, decree or regulation or rule of any Governmental Body applicable or
relating to Purchaser or its assets or business; or (C) conflict with, or
constitute a breach or default under, or give rise to any right of termination,
cancellation or acceleration under, any term or provision of any contract,
agreement, lease, promissory note, mortgage, deed of trust, commitment, license,
franchise, Permit, authorization or any other instrument or obligation to which
Purchaser is a party or by which its assets are bound, or an event which with
notice, lapse of time, or both, would result in any such conflict, breach,
default or right.


(iv)    The execution, delivery and performance of the Operative Documents, and
the consummation of the transactions contemplated thereby, have been duly
authorized and approved by the Board of Directors of Purchaser.


a.    Purchaser Public Disclosure Documents. Purchaser has timely filed with the
Securities and Exchange Commission (the “Commission”) all reports, schedules,
forms, statements and other documents required to be filed with the Commission
since December 31, 2014 (collectively, the “Purchaser Public Disclosure
Documents”). As of their respective dates, the Purchaser Public Disclosure
Documents complied in all material respects with the requirements of the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as applicable, and the rules and regulations of the Commission
promulgated thereunder, and none of the Purchaser Public Disclosure Documents at
the time they were filed or as of the Closing Date contained or contain any
untrue statement of a material fact or omitted or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances in which they were made, not misleading.
The financial statements of Purchaser included in the Purchaser Public
Disclosure Documents complied, as of their respective dates of filing with the
Commission, in all material respects with all applicable accounting requirements
and the rules and regulations of the Commission, have been prepared in
accordance with GAAP (except, in the case of unaudited statements, as permitted
by the applicable rules and regulations of the Commission), applied on a
consistent basis during the periods involved (expect as may be indicated in the
notes thereto) and fairly presented in all material respects the consolidated
financial position of Purchaser and its subsidiaries as of the dates thereof and
the consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of notes). As of the date of this Agreement, since
the date of the most recent audited financial statements included in the
Purchaser Public Disclosure Documents, there has not been any change, or
application or request for any change, by Purchaser or any of its subsidiaries
in accounting principles, methods or policies for financial accounting or tax
purposes. The agreements and documents described in the Purchaser Public
Disclosure Documents conform in all material respects to the descriptions
thereof contained or incorporated by reference therein, and there are no
agreements or other documents required by the Securities Act to be described in
the Purchaser Public Disclosure Documents, that have not been so described or
filed or incorporated by reference.


b.    Broker. Except as set forth on Schedule 3.2(e), Purchaser has no liability
for any brokers’ or finders’ fees or any similar fees in connection with the
transactions contemplated hereby, and Purchaser has not retained any broker or
other intermediary to act on its behalf in connection with the transactions
contemplated by this Agreement. Purchaser shall be fully responsible for all
amounts owed to the third party disclosed on Schedule 3.2(e), and Purchaser
shall indemnify and hold Seller harmless from any such amounts.




Membership Interest Purchase Agreement        Page 27 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





c.    Closing Delivered Securities. The issuance of the Closing Delivered
Securities by Purchaser at the Closing has been duly authorized and, when issued
and delivered by Purchaser as provided in this Agreement, the Closing Delivered
Securities will be validly issued, fully paid, non-assessable and free of any
and all Liens. Assuming the accuracy of the representations and warranties of
Seller set forth in Sections 3.1(z), (bb) and (cc), the issuance of the Closing
Delivered Securities at the Closing will be exempt from registration or
qualification under the Securities Act and applicable state securities laws.


d.    Intellectual Property.


(i)For purposes of this Agreement, the term “Purchaser Intellectual Property”
means all worldwide patents, patent rights, patent applications, registered
trademarks and service marks, trademark rights (including but not limited to
product names, logos, slogans and tag lines), trademark applications, service
mark rights, service mark applications, trade names, registered copyrights,
copyright rights, domain names, websites, telephone numbers, electronic mail
addresses, social media accounts and registrations, and all intellectual,
industrial software or proprietary rights, rights of publicity and privacy, and
trade secrets, technology and know-how, owned or used by the Purchaser, which
are related to or used in connection with the Purchaser’s business, in each case
together with any amendments, modifications, improvements, derivative works and
supplements thereto and in each case all goodwill associated therewith in
connection with the Purchaser’s business in which any such intellectual property
is used.


(ii)Set forth on Schedule 3.2(g) is a list and brief description of all
Purchaser Intellectual Property. Purchaser is not subject to any obligation,
including any license or royalty obligation, relating to any product or service
that Purchaser now markets or has marketed. Purchaser owns all rights in, or
possess adequate licenses or other rights to use, all Purchaser Intellectual
Property. Schedule 3.2(g) sets forth any Purchaser Intellectual Property that is
not owned by the Purchaser and describes the Purchaser’s valid license or other
right to allow it use of such Third Party intellectual property (other than
“click through”, shrink wrap or other standard form licenses for commercially
available software). To Purchaser’s Knowledge, Purchaser’s operation its
business and the use of the Purchaser Intellectual Property does not infringe
upon or conflict with the right of any Third Party and none of the Purchaser
Intellectual Property infringes any copyright, trademark, patent, trade secret,
or other right of any Third Party. All employees and independent contractors
(including consultants) that have participated in the development or creation of
Purchaser Intellectual Property have executed appropriate assignment agreements,
pursuant to which each such employee or independent contractor has assigned to
the Purchaser all of its rights, in and to all Purchaser Intellectual Property,
ideas, inventions, processes, works of authorship, and other work products that
relate to the Purchaser’s business, and that were conceived, created, authored,
or developed, in whole or in part, by such employee or independent contractor.
No past or present employee or independent contractor of Purchaser has an
ownership interest, license, permission, or other right in or to any such
Purchaser Intellectual Property. To Purchaser’s Knowledge, there are no facts,
circumstances or information that reasonably could be expected to adversely
affect, limit, restrict, impair or impede the ability of Purchaser to use and
practice the Purchaser Intellectual Property upon the Closing in the same manner
as currently used and practiced by the Purchaser. Purchaser has materially
complied in all respects with all Applicable Laws relating to the collection and
use of personally identifiable information, and has the right to use the
personally identifiable information in the Purchaser’s business for the purpose
such information is used. The Purchaser has complied with its published privacy
policies, if any, and all laws relating to privacy and data security.


3.3    Survival of Representations, Warranties and Covenants. The
representations and warranties of Seller, the Company and Purchaser contained in
this Agreement or in any Operative


Membership Interest Purchase Agreement        Page 28 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





Document shall survive the Closing until the date that is twenty-four (24)
months following the Closing Date, at which time they shall terminate and be of
no force and effect, except that each representation and warranty set forth in
Sections 3.1(a) (Organization and Good Standing), 3.1(c) (Capitalization; Title
to Seller Interest), 3.1(d) (Consents, Authorizations and Binding Effect),
3.1(e) (Subsidiaries), 3.1(i) (Tax), 3.1(k) (Title to Assets), 3.1(l)
(Intellectual Property), 3.1(p) (Environmental), 3.1(q) (Labor and Employees),
3.1(r) (Employee Benefit Plans), 3.1(x) (Securities Restrictions), 3.1(y)
(Securities Legend), 3.2(a) (Organization and Good Standing of Purchaser),
3.2(c) (Consents, Authorizations and Binding Effect), 3.2(d) (Purchaser Public
Disclosure Documents), 3.2(f) (Closing Delivered Securities) and 3.2(g)
(Intellectual Property) (collectively, the “Fundamental Representations”) shall
survive the Closing until the expiration of the statute of limitations that is
applicable to the subject matter of such representation. Each covenant contained
in this Agreement shall survive the Closing and remain in full force and effect
until fully performed in accordance with its terms. Notwithstanding the
foregoing, any claim made under and in accordance with Article V or Article VI
prior to the expiration of the applicable period set forth above shall survive
until such claim is finally resolved. No knowledge of, or investigation by or on
behalf of, any Party hereto will constitute a waiver of such Party’s right to
enforce any covenant, representation or warranty contained herein against any of
the other Parties or affect the right of a Party to indemnification.


ARTICLE IV
CLOSING


4.1        Closing Date and Location. The closing for the consummation of the
purchase and sale contemplated by this Agreement (the “Closing”) shall, unless
another date or place is agreed to in writing by the Parties, take place in San
Antonio, Bexar County, Texas on the Effective Date, or such other date as the
Parties may agree upon, or remotely via the exchange of this Agreement and the
Operative Documents and signatures by electronic mail, courier, facsimile and/or
hand delivery (the “Closing Date”). The effective time of Closing shall be 11:59
p.m. on the Closing Date.


4.2    Deliveries by Seller and the Company. At the Closing, in addition to any
other documents or agreements required under this Agreement, Seller and the
Company shall deliver to Purchaser the following (in each case duly executed if
the item is an Operative Document):


(a)    An instrument conveying the Seller Interest to Purchaser in a form
acceptable to Purchaser;


(b)    A certificate of the manager of the Company attaching and certifying as
to: (i) authorizing resolutions of the member and managers of the Company
approving and authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby; (ii) the
incumbency and signatures of the Persons signing this Agreement and the other
agreements contemplated hereby on behalf of the Company; and (iii) the articles
of organization and operating agreement of the Company.
 
(c)    A Certificate of Good Standing for the Company from the State of Florida.


(d)    All necessary Consents from Third Parties set forth on Schedule
3.1(d)(i).
(e)    Employment agreement of Seller in a form acceptable to Purchaser.




Membership Interest Purchase Agreement        Page 29 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(f)    Each of the Persons set forth on Schedule 4.2(f) agree to be employees of
Purchaser immediately following the Closing on an at-will basis. Purchaser will
offer continued or transitional employment to all of Seller’s employees;
provided, however that all such employees meet and comply with Purchaser’s
ordinary course hiring and new employment processes and requirements for
similarly situated employees. Purchaser will have no responsibility for
severance payment or for payment of compensation or benefits for services
rendered by any employee of Seller on or before the Closing Date.
Notwithstanding anything in this Agreement to the contrary, no such continuing
employee or other employee of Seller shall be deemed to be a third-party
beneficiary of this Agreement.


(g)    Modification of the Card Connect Residual Purchase Agreement to exclude
any current or future Purchaser data traffic and to include Purchaser assuming
the risk for the transactions after the Closing Date for the merchants owned by
the Company.


(h)    Seller shall deliver to Purchaser: (i) a copy of the Company’s Quickbooks
file through the Closing Date; (ii) all books and records of the Company,
including, without limitation, payroll tax returns and payroll records, final
payroll and year-to-date payroll reports, accounts receivable aging as of July
31, 2017 and as of the Closing Date, accounts payable aging as of July 31, 2017
and as of the Closing Date, and fixed asset detail listing and related
depreciation schedule; (iii) the equity books, equity ledger, minute book and
corporate seal, if any, of the Company; and (iv) a spousal consent, in form and
substance reasonably satisfactory to Purchaser, duly executed by Seller’s spouse
pursuant to which, among other things, Seller’s spouse consents to the
transactions contemplated by this Agreement, including the sale of the Seller
Interest, and that Seller spouse’s community property interest, if any, in the
Seller Interest shall be bound by the terms of this Agreement.


(i)    An acknowledgement and release instrument executed and delivered by each
of the Company’s employees in a form acceptable to Purchaser which acknowledges
the termination of the Company’s profit sharing program as of the Closing Date
and releases the Company from any obligation or liability relating to the
Company’s profit sharing program; provided, however, in the event that Purchaser
elects, in its sole discretion, to consummate the transactions contemplated by
this Agreement without the execution and delivery of one of more of such release
instruments in connection with the Closing, Seller shall cause the execution and
delivery of all such instruments as soon as practical following the Closing,
subject to Section 5.1(vi) hereof.


(j)    A release instrument executed and delivered by each of the Company’s
employees and/or independent contractors who elected his or her future residual
commissions to be acquired by the Company in connection with the Closing in a
form acceptable to Purchaser which acknowledges the buyout amount and releases
any further Liability of the Company relating to such future residual
commissions after the Closing Date; provided, however, in the event that
Purchaser elects, in its sole discretion, to consummate the transactions
contemplated by this Agreement without the execution and delivery of one of more
of such release instruments in connection with the Closing, Seller shall cause
the execution and delivery of all such instruments as soon as practical
following the Closing, subject to Section 5.1(vi) hereof.


(k)    Seller shall deliver an executed flow of funds statement (“Flow of
Funds”).


4.3        Deliveries by Purchaser. At the Closing, in addition to any other
documents or agreements required under this Agreement, Purchaser shall deliver
to Seller the following (in each case duly executed if the item is an Operative
Document):




Membership Interest Purchase Agreement        Page 30 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(a)        A certificate of the Secretary of Purchaser attaching and certifying
as to: (i) authorizing resolutions of the Board of Directors of Purchaser
approving and authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby; (ii) the
incumbency and signatures of the Persons signing this Agreement and the other
agreements contemplated hereby on behalf of Purchaser; and (iii) the Articles of
Incorporation and Bylaws, in each case as amended, of Purchaser..


(b)    A Certificate of Good Standing for Purchaser from the State of Nevada.


(c)    Instruction letter from the Purchaser to the Purchaser’s stock transfer
agent designating the Securities for the unregistered and restricted Closing
Delivered Securities to be transferred to the Seller and such further evidence
of issuance of the Closing Delivered Securities as Seller may reasonably
request.


(d)    Evidence reasonably satisfactory to Seller that the Closing Delivered
Securities have been approved for listing on the NASDAQ Capital Markets
Exchange.


(e)    A legal opinion, dated the Closing Date and addressed to Seller, executed
by counsel to Purchaser in form and substance acceptable to Seller that, among
other things, the Closing Delivered Securities have been duly and validly
authorized by all necessary corporate action on the part of the Purchaser and
have been validly issued and fully paid and are nonassessable.


(f)    Employment agreement of Seller in a form acceptable to Seller.


(g)    An award agreement under which 300,000 restricted stock units of
Purchaser are issued to Seller pursuant to Purchaser’s 2015 Equity Incentive
Plan, on terms mutually agreeable to Purchaser and Seller.


(h)    The original Bridge Loan Note, marked “cancelled”.


(i)    The Closing Note, if required by Section 2.3.


(j)     Purchase shall deliver an executed Flow of Funds.


4.4    Release. Effective as of the Closing, Seller, on behalf of himself and
his Affiliates, successors and assigns (collectively, the “Seller Releasing
Parties”), hereby generally releases, remises and forever discharges the Company
and its successors and permitted assigns, and the current and former officers,
employees, directors, managers, members and representatives thereof
(collectively, the “Released Parties”) from and against any and all claims,
demands, Liens, Actions, litigation, Contracts, suits, causes of action,
obligations, controversies, debts, costs, attorneys’ fees, expenses, damages,
orders, requirements of Applicable Law, Losses and Liabilities of whatever kind
or nature in law, equity or otherwise, whether or not now known or suspected,
that have existed or may have existed, or that do exist or that hereafter can,
shall or may exist, based on any facts, events or omissions occurring from any
time on or prior to the execution and delivery of this Agreement arising out of,
caused by or as a result of any rights any Seller Releasing Party may have
against the Released Parties (collectively, the “Released Claims”); provided,
however, that the foregoing release shall not apply to any rights any Seller may
have under this Agreement or any Operative Document. Seller hereby represents
and warrants to Purchaser and the Company that he has not voluntarily or
involuntarily assigned, pledged, encumbered or in any manner transferred or
conveyed all or any portion of the Released Claims and that no Person other than


Membership Interest Purchase Agreement        Page 31 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





Seller has any interest in any Released Claims by Applicable Law or Contract or
by virtue of any action or inaction by Seller. Seller, for himself and the other
Seller Releasing Parties, hereby covenants and agrees not to sue any of the
Released Parties with regard to any of the Released Claims. Notwithstanding the
above-referenced provision, and for the purpose of implementing a full and
complete release and discharge of the Released Parties, Seller expressly
acknowledges and agrees that, effective as of the Closing, this Agreement and
this provision is in full accord, satisfaction, and discharge of any and all of
such Released Claims and that this Agreement and this provision has been
executed with the express intention of effectuating a complete extinguishment of
all known and unknown claims effective as of the Closing. Seller hereby
acknowledges that the inclusion of “unknown claims” in the Released Claims set
forth above was separately bargained for and was a key element of the
transactions contemplated by, and the covenants and agreements set forth in,
this Agreement.


ARTICLE V
INDEMNIFICATION


5.1        Indemnification by Seller. Seller agrees to indemnify and hold
Purchaser and Purchaser’s shareholders, directors, officers, Affiliates,
employees and agents (the “Purchaser Parties”) harmless from any and all
damages, losses, shortages, liabilities, payments, obligations, penalties,
claims, litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses (including without limitation, reasonable attorneys’
fees) of any kind or nature whatsoever (collectively the “Damages”), directly or
indirectly resulting from, relating to, or arising out of: (i) any breach of or
inaccuracy in any representation or warranty of Seller and the Company contained
in Section 3.1 hereof; (ii) any of the Company’s Liabilities other than the
Permitted Liabilities, subject to Section 2.4(b); (iii) the non-performance,
partial or total, of any covenant or agreement of Seller or the Company
contained in this Agreement, any Operative Document or any instrument or
agreement delivered pursuant to this Agreement; (iv) the Company’s operation of
the Acquired Business prior to the Closing Date; (v) the Company not maintaining
any insurance policies; and/or (vi) any of the Company’s Liabilities to its
employees, agents or independent contractors (other than those Liabilities
included in the calculation of Net Working Capital for purposes of Section
2.4(b) above) which would otherwise have been satisfied and released pursuant to
the release instruments described in Section 4.2(i) and Section 4.2(j) hereof
(the “Release Documents”) in the event that one or more of the Release Documents
is/are not executed and delivered to Purchaser in connection with the Closing,
and including, without limitation, the Company’s Liabilities regarding salaries,
bonuses, accrued vacation, change in control payments, residual commissions, and
assignment of rights in Company Intellectual Property.


5.2        Indemnification by Purchaser. Purchaser agree to indemnify and hold
Seller and Seller’s Affiliates, heirs, executors, personal representatives and
agents (the “Seller Parties”) harmless from any and all Damages directly or
indirectly resulting from, relating to, or arising out of: (i) any breach of or
inaccuracy in any representation or warranty of Purchaser contained in Section
3.2 hereof, (ii) any liability of Purchaser or the Acquired Business and arising
on or after the Closing Date; (iii) the non-performance, partial or total, of
any covenant or agreement of Purchaser contained in this Agreement, any
Operative Document or any instrument or agreement delivered pursuant to this
Agreement; and/or (iv) Purchaser’s ownership of the Company and operation of the
Acquired Business after the Closing Date.


5.3. Basket and Cap. Notwithstanding any other provision of this Agreement to
the contrary, except with respect to any fraud, willful breach or criminal acts
committed by Seller or the Company: (a) the Seller shall be liable to the
Purchaser Parties for indemnification under Section 5.1 only with respect to
Damages in respect of indemnification under Section 5.1 that in the aggregate
exceed $50,000 (the “Basket”), in which event the Purchaser Parties may claim
indemnification for all Damages, including


Membership Interest Purchase Agreement        Page 32 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





Damages less than or equal to the Basket; and (b) the aggregate amount of all
Damages for which Seller shall be liable to the Purchaser Parties for
indemnification under Section 5.1 shall not exceed 30% of the Purchase Price
(the “Cap”). Notwithstanding any other provision of this Agreement to the
contrary, except with respect to any fraud, willful breach or criminal acts
committed by Purchaser: (i) Purchaser shall be liable to the Seller Parties for
indemnification under Section 5.2 only with respect to Damages in respect of
indemnification under Section 5.2 that in the aggregate exceed the Basket, in
which event the Seller Parties may claim indemnification for all Damages,
including all Damages less than or equal to the Basket; and (ii) the aggregate
amount of all Damages for which Purchaser shall be liable to the Seller Parties
for indemnification under Section 5.2 shall not exceed the Cap.


5.4        Claims for Indemnification. Whenever any claim arises for
indemnification hereunder, the indemnified party (the “Indemnitee”) shall notify
the indemnifying party (the “Indemnitor”) in writing by registered or certified
mail promptly after the Indemnitee has actual knowledge of the facts
constituting the basis for such claim (the “Notice of Claim”). Such notice shall
specify all material facts known to the Indemnitee giving rise to such
indemnification right, and to the extent practicable, the amount or an estimate
of the amount of the liability arising therefrom. The failure of any Indemnitee
to promptly notify the Indemnitor shall not relieve the Indemnitor of its
obligation to indemnify with respect to such action and shall not relieve the
Indemnitor of any other liability which it may have to any Indemnitee unless
such failure to notify the Indemnitor prejudices the rights of the Indemnitor.


5.5        Right to Defend. If the facts giving rise to any such claim for
indemnification involve any actual or threatened claim or demand by any Third
Party against the Indemnitee, the Indemnitor shall be entitled (without
prejudice to the right of the Indemnitee to participate in the defense of such
claim or demand at its expense through counsel of its own choosing) to assume
the defense of such claim or demand in the name of the Indemnitee at the
Indemnitor’s expense and through counsel of its own choosing, which counsel
shall be reasonably satisfactory to the Indemnitee, if it gives written notice
to the Indemnitee within forty-five (45) days after receipt of the Notice of
Claim that the Indemnitor intends to assume the defense of such claim and
acknowledges its liability to indemnify the Indemnitee for any losses resulting
from such claim; provided, however, that if the Indemnitor does not elect to
assume the defense of any claim, then (a) the Indemnitor shall have the right to
participate in the defense of such claim or demand at its expense through
counsel of its own choosing, provided the Indemnitee shall control the defense
of such claim. Whether or not the Indemnitor does choose to so defend such
claim, the Parties shall cooperate in the defense thereof and shall furnish such
records, information and testimony and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be requested in connection
therewith.


5.6        Settlement. The Indemnitee shall make no settlement of any claim that
would give rise to liability on the part of the Indemnitor under an indemnity
contained in this Article V without the written consent of the Indemnitor, which
consent shall not be unreasonably withheld. The Indemnitor can settle without
the consent of the Indemnitee only if the settlement involves only the payment
of money for which the Indemnitor will be fully liable and has the capacity to
pay. No other settlement of any claim may be made without the consent of both
the Indemnitee and Indemnitor, which consent shall not be unreasonably withheld.


5.7        Claim Reduction; Minimization of Indemnities. Any claim for
indemnification under this Article V shall be reduced to the extent of any Third
Party insurance (excluding any deductibles or arrangements in the nature of a
financing) or condemnation payment actually received by the Indemnitee. Each
Party shall use reasonable efforts to minimize the indemnification obligations
of the other Party under this Article V by, among other reasonable things and
without limiting the generality of the foregoing,


Membership Interest Purchase Agreement        Page 33 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





taking such reasonable remedial action as it believes may minimize such
obligation and seeking to the maximum extent possible reimbursement from
insurance carriers under applicable insurance policies covering any such
liability. Seller shall have no rights of contribution, reimbursement,
indemnification, recovery or similar right against the Company with respect to
any indemnification obligations of Seller hereunder.


5.8        No Third Party Beneficiaries. The foregoing indemnification is given
solely for the purpose of protecting the Parties and shall not be deemed
extended to, or interpreted in a manner to confer any benefit, right or cause of
action upon, any other Person.


5.9        Investigation or Knowledge. Notwithstanding anything to the contrary
herein, the right of any Party hereto to indemnification, payment of Damages or
other remedies will not be affected in any way by any investigation conducted or
knowledge (whether actual, constructive or imputed) acquired at any time by such
Party with respect to the accuracy or inaccuracy of or compliance with or
performance of, any representation, warranty, covenant, agreement or obligation
or by the waiver of any condition.


5.10        Materiality. Notwithstanding anything to the contrary herein, for
the sole purpose of determining the amount of any Damages (as opposed to whether
a breach has occurred), each representation and warranty herein will be deemed
made without any qualifications or limitations as to materiality and, without
limiting the foregoing, the word “material” and words of similar import will be
deemed deleted from any such representation or warranty.


5.11        Sole Remedy. Except with respect to any fraud, willful breach,
criminal acts or breach of any securities laws committed by a Party, the
indemnification provided in this Article V (including all limitations contained
herein) shall be the sole and exclusive remedy for all matters relating to this
Agreement, the transactions contemplated hereby and for the breach of any
representation, warranty, covenant or agreement contained herein.


5.12        Rights of Offset. Purchaser shall have the right to withhold and
offset against any amount due to Seller (including, without limitation, the
Closing Note) the amount of any claims for indemnification or payment of Damages
to which the Purchaser Parties may be entitled under this Agreement. Neither the
exercise nor the failure to exercise such rights of offset will constitute an
election of remedies or limit Purchaser in any manner in the enforcement of any
other remedies that may be available to Purchaser. In the event that Purchaser
desires to exercise its right of offset (an “Offset Claim”), Purchaser shall
provide Seller written notice of such Offset Claim, including the amount of such
Offset Claim, the calculation of such Offset Claim, and supporting documentation
for such Offset Claim (an “Offset Claim Notice”). Seller shall notify Purchaser
in writing of any specific objections and supporting documentation therefor (the
“Offset Dispute Notice”) within ten (10) calendar days of such Offset Claim
Notice (the “Offset Objection Period”). If Seller does not provide an Offset
Dispute Notice regarding such Offset Claim within the Offset Objection Period,
then Seller shall be deemed to agree to the Offset Claim and Purchaser may
immediately offset the Offset Claim amount against the Closing Note or any other
amount due to Seller. If Seller provides an Offset Dispute Notice within the
Offset Objection Period, Seller and Purchaser agree that the Offset Claim amount
shall be placed in escrow by Purchaser upon the maturity date of the Closing
Note or on the date that any other applicable amount would otherwise be due to
Seller pursuant to an escrow agreement mutually acceptable to Seller and
Purchaser, but including distribution provisions by the escrow agent only upon
the joint written instructions of Seller and Purchaser or a final non-appealable
judgment against Seller regarding the Offset Claim.


ARTICLE VI


Membership Interest Purchase Agreement        Page 34 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





CERTAIN POST-CLOSING COVENANTS


6.1        Tax Matters.


(a)     Tax Returns.


(i)     Purchaser shall cause to be prepared and timely filed all Tax Returns of
the Company for income, gross receipts and similar Taxes (including any
business, professional and occupational license Taxes or similar Taxes) that are
required to be filed by or with respect to the Company on or before the Closing
Date for all Tax periods ending on or prior to the Closing Date (the
“Pre-Closing Tax Period”), subject to the review and approval by Seller. The Tax
Returns filed by the Purchaser on behalf of the Company shall be filed as a
“stub-year” Tax Return filing and shall cover the period from January 1, 2017
through the Closing Date. Such Tax Returns shall be prepared by treating items
on such Tax Returns in a manner consistent with the past practices with respect
to such items, unless otherwise required by Applicable Law. Purchaser shall
provide Seller with reasonable opportunity to review and comment on each such
Tax Return described in this Section 6.1(a) prior to filing, and shall make
changes to such Tax Returns reasonably requested by Seller to ensure that such
Tax Returns are consistent with the terms of this Agreement.


(ii)    Purchaser shall prepare and file, when due, any Tax Returns of the
Company for Tax periods which begin before the Closing Date and end after the
Closing Date, and all Tax Returns of the Company for the Pre-Closing Tax Period.
To the extent such Tax Returns relate to the Pre-Closing Tax Period, Purchaser
shall provide Seller with reasonable opportunity to review and comment on each
such Tax Return prior to filing, and shall make changes to such Tax Returns
reasonably requested by Seller to ensure that such Tax Returns are consistent
with the terms of this Agreement. Not less than five (5) Business Days prior to
the filing of such Tax Return, Purchaser shall be entitled to receive from
Seller an amount equal to the Taxes required to be paid in connection with such
Tax Returns for the Pre-Closing Tax Period to the extent such amount is greater
than such Taxes that are included as Permitted Liabilities.


(iii)    The Parties acknowledge that the Company has been disregarded for U.S.
federal income tax purposes as an entity separate from Seller at all times from
August 4, 2016 to the Closing Date. Accordingly, notwithstanding paragraphs (i)
and (ii) above, the business and operations of the Company occurring during such
period shall be reported on Seller’s federal and applicable state income Tax
Returns. Notwithstanding anything contained herein to the contrary, Seller shall
have exclusive control over such Tax Returns, and Purchaser shall not have any
right to prepare, review or comment upon such Tax Returns.


(b)    Cooperation on Tax Matters. Purchaser, the Company and Seller shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to Section 6.1(a) and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Purchaser shall: (i) retain all books and records
with respect to Tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Seller, any extensions thereof) of
the respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority; and (ii) give Seller written notice
prior to transferring, destroying or discarding any such books and records and,
if Seller so requests, Purchaser and the Company shall allow Seller to take


Membership Interest Purchase Agreement        Page 35 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





possession of such books and records. Purchaser and Seller further agree, upon
request, to cooperate in good faith to mitigate, reduce or eliminate any Tax
that could be imposed by the transactions contemplated hereby. In addition,
Purchaser and Seller agree to cooperate in good faith in obtaining any
certificate or other document from any Governmental Body or any other Person as
may be necessary to mitigate, reduce or eliminate any Tax that could be imposed
by the transactions contemplated hereby.


(c)     Tax Indemnification.


(i)     Seller shall be liable for, and shall indemnify, defend, and hold the
Purchaser Parties harmless against all Taxes imposed on the Company or with
respect to the Acquired Business for all taxable periods (or portions thereof)
ending on or prior to the Closing Date, except to the extent such Taxes are
Permitted Liabilities.


(ii)    Purchaser and the Company shall be liable for, and shall indemnify,
defend, and hold the Seller Parties harmless against all Taxes imposed on the
Company or with respect to the Acquired Business for all taxable periods (or
portions thereof) ending after to the Closing Date and for any Taxes that are
Permitted Liabilities.


(iii)    For purposes of Section 6.1(a) and this Section 6.1(c), the portion of
any Taxes that are payable with respect to a taxable period beginning on or
prior to the Closing Date and ending after the Closing Date (a “Straddle
Period”) that shall be allocated to Seller is:


(A)in the case of Taxes that are either (1) based upon or related to income or
receipts or (2) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), other than
conveyances pursuant to this Agreement, deemed equal to the amount which would
be payable if the taxable year ended on the Closing Date; and


(B)in the case of Taxes imposed on a periodic basis with respect to the assets
or otherwise measured by the level of any item, shall be the product of (1) the
amount of such Taxes for the entire period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period), and (2) a fraction, the numerator of which is the number of
calendar days in the portion of the Straddle Period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period.


Any credit or refund resulting from an overpayment of Taxes for a Straddle
Period shall be prorated based upon the method employed in this Section
6.1(c)(iii) taking into account the type of the Tax to which the refund relates.
In the case of any Tax based upon or measured by capital (including net worth or
long term debt) or intangibles, any amount thereof required to be allocated
under this Section 6.1(c)(iii) shall be computed by reference to the level of
such items on the Closing Date. All determinations necessary to effect the
foregoing allocations shall be made in a manner consistent with prior practice
of the Company.


(iv)    Seller shall be entitled to any credit or refund of Taxes of the Company
for any taxable period (or portion thereof) ending on or prior to the Closing
Date, net of any Taxes borne by Purchaser or the Company as a result of its
receipt of such credit or refund.


(v)    For the avoidance of doubt, the rules and procedures of Article V above
shall apply to the indemnification covenants set forth in this Section 6.1.




Membership Interest Purchase Agreement        Page 36 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





(d)    Certain Taxes. Seller shall bear and pay 100% of all transfer Taxes
incurred in connection with this Agreement. Purchaser and Seller will cooperate
in the preparation and filing of all necessary Tax Returns with respect to all
such transfer Taxes.


6.2
    Non-Competition and Non-Solicitation.



(a)Non-Competition. For a period of three (3) years after the Closing Date,
Seller will not, anywhere in the United States of America, directly or
indirectly invest in, own, manage, operate, finance, control, advise, render
services to or guarantee the obligations of any Person engaged in or planning to
become engaged in the Acquired Business (“Competing Business”), provided,
however, that Seller may purchase or otherwise acquire up to (but not more than)
three percent (3%) of any class of the securities of any Person (but may not
otherwise participate in the activities of such Person) if such securities are
listed on a national securities exchange.


(b)Non-Solicitation and Non-Hire. For a period of three (3) years after the
Closing Date, Seller will not, directly or indirectly: (i) solicit the business
of any Person who is a customer of Purchaser, the Company or their Affiliates
for the purpose of a Competing Business; (ii) cause, induce or attempt to cause
or induce any customer, supplier, licensee, licensor, franchisee, employee,
consultant or other business relation of Purchaser, the Company or their
Affiliates to cease doing business with Purchaser, the Company or their
Affiliates, to deal with any competitor of Purchaser, the Company or their
Affiliates or in any way interfere with its relationship with Purchaser, the
Company or their Affiliates, all of the foregoing solely as it relates to the
Acquired Business; or (iii) hire, retain or attempt to hire or retain any
employee of Purchaser, the Company or their Affiliates (current, or former if
such Person was an employee or independent contractor in the twelve-month period
prior to the relevant time period) or in any way interfere with the relationship
between Purchaser, the Company or their Affiliates and any of their employees or
independent contractors. Notwithstanding the foregoing nor any other provision
herein to the contrary, nothing in item (iii) above shall prohibit the
recruiting or hiring of any individual that is recruited or hired in response to
any “help wanted” general advertisement or other general solicitation seeking
employees, whether made on a national, local or regional basis.


(c)Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 6.2(a) or Section 6.2(b) is invalid or unenforceable, then the Parties
agree that the court or tribunal will have the power to reduce the scope,
duration or geographic area of the term or provision, to delete specific words
or phrases or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision. This
Section 6.2 will be enforceable as so modified after the expiration of the time
within which the judgment may be appealed. Seller acknowledges and agrees that
this Section 6.2 is reasonable and necessary to protect and preserve Purchaser’s
legitimate business interests and the value of the Seller Interest and the
Acquired Business.


(d)Enforcement of Covenant. The Parties agree that the remedy of damages at law
for the breach of any of the covenants contained in this Section 6.2 may be an
inadequate remedy. In recognition of the irreparable harm that a violation by
Seller of any of the covenants, agreements or obligations arising under this
Section 6.2 may cause Purchaser, the Company or their Affiliates, Seller agrees
that in addition to any other remedies or relief afforded by law, Purchaser may
seek a preliminary and permanent injunction against an actual or threatened
violation or violations to be issued against Seller without showing actual
monetary damages or posting of a bond or other security. In the event of a
dispute regarding or an action to enforce the covenants in this Section 6.2,
Purchaser, the prevailing Party and


Membership Interest Purchase Agreement        Page 37 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





its Affiliates will be entitled to be reimbursed by the non-prevailing Party for
reasonable attorneys’ fees and other expenses incurred by the prevailing Party
or its Affiliates with respect to such action or dispute.


6.3 Litigation Support. In the event, and for so long as, any Party actively is
contesting or defending against any legal action in connection with (a) any
transaction contemplated under this Agreement, or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Business, the other Party will reasonably cooperate with the
contesting or defending Party and its counsel in the contest or defense, make
available its then-current personnel at reasonable times and upon reasonable
notice, and provide such testimony and access to its books and records as will
be necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification for such cost and expense under Article V).


ARTICLE VII
MISCELLANEOUS


7.1        Expenses. Except as otherwise specifically provided herein, the
Parties shall each bear their own legal fees, accounting fees and other costs
and expenses with respect to the negotiation, execution and the delivery of this
Agreement and the consummation of the transaction hereunder.


7.2        Entire Agreement. This Agreement, the Schedules and exhibits hereto,
the Operative Documents, and the related documents referred to herein, contain,
and are intended by the Parties as a final expression of, the entire agreement
between the Parties with respect to the transactions contemplated by this
Agreement and supersedes all prior oral or written agreements, arrangements or
understandings with respect thereto, including without limitation any term sheet
or letter of intent, and including that certain Letter of Intent dated March 6,
2017 between the Parties.


7.3        Descriptive Headings. The descriptive headings of this Agreement are
for convenience only and shall not control or affect the meaning or construction
of any provision of this Agreement.


7.4        Notices. Any notice or other communications which are required or
permitted hereunder shall be in writing and shall be delivered either
personally, by registered or certified mail (postage prepaid and return receipt
requested), or by express courier or delivery service, addressed as follows:


If to Seller or the Company:    Mr. Vaden Landers
7231 Shagbark Lane
College Grove, Tennessee 37046


With a copy to the following, which will not constitute notice:


Holli H. Targan
Jaffe, Raitt, Heuer & Weiss, P.C.
27777 Franklin Road, Suite 2500
Southfield, Michigan 48034




Membership Interest Purchase Agreement        Page 38 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





If to Purchaser:            Payment Data Systems, Inc.
Attn: Mr. Louis Hoch, President and CEO
12500 San Pedro, Suite 120
San Antonio, Texas 78216


With a copy to each of the following, which will not constitute notice:


Jack L. Hunter, Esq.
Jack L. Hunter, P.C.
2702 Treble Creek
San Antonio, Texas 78258


and


Amy Trombly, Esq
Trombly Business Law, P.C.
1314 Main Street, Suite 102
Louisville, Colorado 80027


or at such other address and number as either Party shall have previously
designated by written notice given to other Party in the manner hereinabove set
forth. Notices shall be deemed given when received if hand-delivered, and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if sent by express courier or delivery service, or sent by
certified or registered mail.


7.5        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, and is performable in Bexar
County, Texas.


7.6        Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors, legal
representatives and assigns. This Agreement shall not be assignable otherwise
than by operation of law by any Party without the prior written consent of the
other Party, and any purported assignment by any Party without the prior written
consent of the other Parties shall be void.


7.7        Waivers and Amendments. Any waiver of any term or condition of this
Agreement, or any amendment or supplementation of this Agreement, shall be
effective only if in writing. A waiver of any breach or failure to enforce any
of the terms or conditions of this Agreement shall not in any way affect, limit
or waive a Party’s rights hereunder at any time to enforce strict compliance
thereafter with every term or condition of this Agreement.


7.8        Illegalities. In the event that any provisions contained in this
Agreement shall be determined to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and the remaining provisions of this Agreement
shall not, at the election of the Party for whose benefit the provision exists,
be in any way impaired.


7.9        Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
Agreement.




Membership Interest Purchase Agreement        Page 39 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





7.10    Cost of Litigation. If any legal action or other proceeding is brought
for the enforcement of this Agreement or because of an alleged dispute, breach,
default or misrepresentation in connection with this Agreement or the
transactions contemplated hereby, the successful or prevailing Party or Parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in connection with such action or proceeding, in addition to any other relief to
which it or they may be entitled.


7.11    No Presumption Against Drafter. The Parties agree understand and agree
that (i) this Agreement is freely negotiated by both Parties, and (ii) in any
controversy, dispute or contest over the meaning, interpretation, validity or
enforceability of this Agreement or any Operative Document or any of its or
their terms or conditions, there shall be no inference, presumption or
conclusion drawn against either Party by virtue of that Party having drafted
this Agreement or any portion thereof.


7.12    Facsimile or .pdf Signatures. The Parties hereto and their respective
successors and assigns are hereby authorized to rely upon the signatures of each
person and entity who is a Party to this Agreement which are delivered by
facsimile or as a .pdf email attachment as constituting a duly authorized,
irrevocable, actual, current delivery of this Agreement with original ink
signatures of each person and entity.


7.13 Publicity. Each of the Parties to this Agreement will not, and will cause
their respective Affiliates not to, disclose to the public (by means of any
press release, public statement, public filing with a regulatory body or
otherwise) or to any other Person the terms and conditions of this Agreement or
the transactions contemplated hereunder, or the substance of the negotiations
between the Parties hereto regarding such terms and conditions, except (a) as
agreed to by Seller and Purchaser prior to such disclosure, or (b) as required
by law, regulation or court order and any such release or statement will be
subject to prior review by each Party.


7.14 Jurisdiction and Venue. The Parties agree that any action or proceeding
arising out of or related in any way to this Agreement shall be brought solely
in a Texas state court of competent jurisdiction sitting in San Antonio, Bexar
County, Texas or in the U.S. federal courts located in the Western District of
Texas.


7.15 Schedules.


The following are the Schedules to this Agreement:


Schedule 2.6                Purchase Price Allocation
Schedule 3.1(a)                Other Jurisdictions
Schedule 3.1(b)                Company Organizational Documents
Schedule 3.1(c)                Profit-Sharing Bonuses
Schedule 3.1(d)(i)            Third Party Consents
Schedule 3.1(f)                Financial Statements
Schedule 3.1(g)                Absence of Undisclosed Liabilities
Schedule 3.1(h)                Absence of Certain Changes or Events
Schedule 3.1(i)                Taxes
Schedule 3.1(j)                Leases
Schedule 3.1(l)                Company Intellectual Property
Schedule 3.1(n)                Litigation
Schedule 3.1(o)                Contracts
Schedule 3.1(p)                Environmental


Membership Interest Purchase Agreement        Page 40 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





Schedule 3.1(q)                Employees
Schedule 3.1(r)                Company Benefit Plans
Schedule 3.1(s)                Permits
Schedule 3.1(t)                Insurance
Schedule 3.1(u)                Bank Accounts
Schedule 3.1(gg)            Warranties
Schedule 3.2(e)                Purchaser Broker
Schedule 3.2(g)                Purchaser Intellectual Property
Schedule 4.2(f)                List of Persons to be Employed by Purchaser




[SIGNATURE PAGE FOLLOWS]


Membership Interest Purchase Agreement        Page 41 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the Effective Date.






SELLER:




/s/ Vaden Landers            
VADEN LANDERS, individually












COMPANY:


SINGULAR PAYMENTS, LLC


By:    /s/ Vaden Landers        
Vaden Landers, President


                                                    










PURCHASER:


PAYMENT DATA SYSTEMS, INC.


By:    /s/ Louis Hoch            
Louis Hoch, President and CEO








Membership Interest Purchase Agreement        Page 42 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------












DISCLOSURE SCHEDULE


to


MEMBERSHIP INTEREST PURCHASE AGREEMENT


by and among


SINGULAR PAYMENTS, LLC,


VADEN LANDERS


and


PAYMENT DATA SYSTEMS, INC.


Membership Interest Purchase Agreement        Page 43 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------







DISCLOSURE SCHEDULE


This Disclosure Schedule (this “Disclosure Schedule”) is part of that certain
Membership Interest Purchase Agreement dated September 1, 2017 (the “Purchase
Agreement”) by and among Singular Payments, LLC, a Florida limited liability
company (the “Company”), Vaden Landers, an individual residing in College Grove,
Tennessee (“Seller”), and Payment Data Systems, Inc., a Nevada corporation
(“Purchaser”). Capitalized terms used, but not otherwise defined, in this
Disclosure Schedule shall have the meanings assigned to such terms in the
Purchase Agreement.


This Disclosure Schedule and the information and disclosures contained in this
Disclosure Schedule are intended only to qualify and limit the representations
and warranties contained in the Purchase Agreement and shall not be deemed to
expand in any way the scope or effect of any such representations or warranties.
Nothing contained in this Disclosure Schedule shall be deemed to be an admission
by the Company or Seller to any third party including, without limitation, any
violation of law or breach of agreement.


The section numbers in this Disclosure Schedule correspond to the section
numbers in the Purchase Agreement. Notwithstanding anything to the contrary
contained in this Disclosure Schedule or in the Purchase Agreement, the
information and disclosures contained in any section of this Disclosure Schedule
shall be deemed to be disclosed and incorporated by reference in any other
section of this Disclosure Schedule as though fully set forth in such other
section for which the applicability of such information and disclosure is
reasonably apparent on the face of such information or disclosure. In addition,
headings contained in this Disclosure Schedule are for convenience of reference
only and shall not be deemed to modify or influence the interpretation of the
information contained in this Disclosure Schedule or the Purchase Agreement.


The inclusion of any information, agreement or other matter on this Disclosure
Schedule, or any attachment to it, beyond the scope of what is required under
the Purchase Agreement, should not be interpreted as indicating that the Company
or Seller has determined that such information, agreement or other matter is
necessarily material.


* * *




Membership Interest Purchase Agreement        Page 44 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------






SCHEDULE 2.5


Purchased Price Allocation


The following table sets forth the agreed-upon allocation of the remaining
portion of the Purchased Assets Consideration. References to “Asset Classes”
correspond to the asset classes set forth in Treasury Regulation Section
1.338-6(b)(2).


Asset Class
 
Asset Description
 
Allocation
I
 
Cash and Deposits
 
As set forth on the Final Closing Balance Sheet
II
 
Actively traded personal property. Certificates of deposit, US Government
securities, Marketable securities, Foreign Currency.
 
None
III
 
Accounts Receivable
 
As set forth on the Final Closing Balance Sheet
IV
 
Inventory
 
As set forth on the Final Closing Balance Sheet
V
 
All assets other than Class I, II, III, IV, VI and VII.
 
As set forth on the Final Closing Balance Sheet
VI
 
All code section 197 intangible assets (except - Goodwill and Going Concern
Value).
 
None.
VII
 
Goodwill
 
The amount of the Purchase Price and the Permitted Liabilities that remains
after allocating the Purchase Price and the Permitted Liabilities to Asset
Classes I - VI



Membership Interest Purchase Agreement        Page 45 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------










SCHEDULE 3.1(a)


Other Jurisdictions


The Company maintains offices and/or retains employees or independent
contractors located in Tennessee, Texas and Ohio, but is not qualified to
transact business as a foreign entity in any of those jurisdictions.


Membership Interest Purchase Agreement        Page 46 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------










SCHEDULE 3.1(b)


Company Organizational Documents


See attached:


1.
First Amended and Restated Operating Agreement of the Company dated January 1,
2011, as amended by that certain First Amendment dated August 4, 2016.



2.
Articles of Organization

















Membership Interest Purchase Agreement        Page 47 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(c)




Profit Sharing Bonuses/Commissions and Residuals


The following parties may elect to have the Company buy out their residuals at
Closing for the following amounts.




[ ]*


Total: $[ ]*




The Company has the following pre- and post-closing residual/commission
obligations to the following parties:


________________________
* Confidential material redacted and separately filed with the Commission.








Membership Interest Purchase Agreement        Page 48 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





 
 July
 Post Closing Estimate
 
PARTNERS
 
 
 
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
 
 
 
 
OUTSIDE + EMPLOYEE COMMISSIONS
 
 
 
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
[ ]*
$[ ]*
$[ ]*
[ ]*
 
 
 
 
Total
$[ ]*
$[ ]*
$[ ]*



________________________
* Confidential material redacted and separately filed with the Commission.


Membership Interest Purchase Agreement        Page 49 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------


















SCHEDULE 3.1(d)(i)


Third Party Consents




None.


Membership Interest Purchase Agreement        Page 50 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------












SCHEDULE 3.1(f)


Financial Statements


See attached:


1.
Audited financial statements for the years ended December 31, 2016 and December
31, 2015



2.
Unaudited financial statements as of and for the seven months ended July 31,
2017



Membership Interest Purchase Agreement        Page 51 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------










SCHEDULE 3.1(g)


Absence of Undisclosed Liabilities


1.
Line of Credit Promissory Note dated March 7, 2017, as amended and restated by
that certain First Amended and Restated Line of Credit Promissory Note dated
August 2, 2017, made by the Company in favor of Purchaser.



2.
Guaranty Agreement dated March 7, 2017 made by Seller in favor of Purchaser.



3.
Security Agreement dated March 7, 2017 by and between the Company and Purchaser.



4.
Membership Interest Pledge Agreement dated March 7, 2017 by and between Seller
and Purchaser.



5.
Premier Advantage Agreement dated February 16, 2016 by and between the Company
and Konica Minolta Premier Finance.



6.
Single Sided Lease Agreement dated October 4, 2012 by and between the Company
and General Electric Capital Corporation.



7.
Minimum monthly fees due under agreement between the Company and Zuza, LLC.



8.
Annual renewal fees due under contract for marketing services dated November 18,
2015 between the Company and Hubspot Inc.



9.
Profit sharing bonuses, commissions and residuals payable to the parties
referenced on Schedule 3.1(c).



10.
Residual buyout payment to CardConnect, LLC pursuant to that certain Residual
Purchase Agreement dated July 29, 2016 by and between the Company and
CardConnect, LLC.



Membership Interest Purchase Agreement        Page 52 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------










SCHEDULE 3.1(h)


Absence of Certain Changes or Events


The Company borrowed $600,000 from Purchaser pursuant to the Line of Credit
Promissory Note dated March 7, 2017, as amended and restated by that certain
First Amended and Restated Line of Credit Promissory Note dated August 2, 2017.
The Company pledged all of its assets to Purchaser as security for such loan
pursuant to the Security Agreement dated March 7, 2017 by and between the
Company and Purchaser. Seller guaranteed such loan pursuant to the Guaranty
Agreement dated March 7, 2017 made by the Seller in favor of Purchaser. Seller
pledged 100% of the equity interests in the Company to Purchaser as security for
such guaranty pursuant to the Membership Interest Pledge Agreement dated March
7, 2017 by and between Seller and Purchaser.


As previously disclosed to Purchaser, a portion of the $600,000 loaned by
Purchaser to Seller pursuant to the Line of Credit Promissory Note dated March
7, 2017, as amended and restated by that certain First Amended and Restated Line
of Credit Promissory Note dated August 2, 2017, made by the Company in favor of
Purchaser was distributed to Seller.


Residential Lease Agreement dated May 1, 2017 by and between the Company and
Stephen Stock.


The Company and [ ]* entered into an Offer Letter dated April 3, 2017.






__________________________________
* Confidential material redacted and separately filed with the Commission.


Membership Interest Purchase Agreement        Page 53 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------










SCHEDULE 3.1(i)


Tax


Jurisdictions in which Tax Returns are filed by or with respect to the Company:


•
United States

•
Florida



Membership Interest Purchase Agreement        Page 54 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------












SCHEDULE 3.1(j)


Leases


1.
Lease Agreement dated June 15, 2012 by and between the Company, Seller Charles
Yancey and 1100, LLC (regarding 1100 Plantation Island Drive, Suite 210, St.
Augustine, Florida 32080). Lease has expired - currently month-to-month.



2.
Residential Lease Agreement dated May 1, 2017 by and between the Company and
Stephen Stock (regarding 4206 Arno Road, Franklin, Tennessee 37046).



Membership Interest Purchase Agreement        Page 55 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(k)


Title to Assets


The Company borrowed $600,000 from Purchaser pursuant to the Line of Credit
Promissory Note dated March 7, 2017, as amended and restated by that certain
First Amended and Restated Line of Credit Promissory Note dated August 2, 2017.
The Company pledged all of its assets to Purchaser as security for such loan
pursuant to the Security Agreement dated March 7, 2017 by and between the
Company and Purchaser.


Membership Interest Purchase Agreement        Page 56 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------










SCHEDULE 3.1(l)


Company Intellectual Property


1.
Code and API structures for Singular BillPay and PayFac-In-A-Box.

2.
Domain Name: http://www.singularpayments.com/



Word Mark
Serial
Number
Filing
Date
Type of
Mark
Registration
Number
Registration
Date
PAYFAC IN A BOX SECURE. INTEGRATIONS. SIMPLIFIED |POWERED BY SINGULAR PAYMENTS,
LLC|
87497357
June 20, 2017
Service
Mark
 
 
SINGULAR PAYMENTS
77949669
March 3, 2010
Service
Mark
3872644
November 9, 2010



Membership Interest Purchase Agreement        Page 57 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(n)


Litigation


None.


Membership Interest Purchase Agreement        Page 58 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(o)


Contracts


1.
The Leases set forth in Schedule 3.1(j) are incorporated into and made a part of
this Schedule 3.1(o) by reference.



2.
Client Service Agreement dated March 25, 2013 by and between the Company and
Progressive Employer Management Company II, Inc. and all documents related
thereto.



3.
Offer Letter dated April 2, 2013 by and between the Company and [ ]*.



4.
Offer Letter dated October 30, 2015 by and between the Company and [ ]*, as
amended by that certain Opportunity Forecast.



5.
Offer Letter dated August 5, 2015 by and between the Company and [ ]*.



6.
Offer Letter dated August 29, 2016 by and between the Company and [ ]*.



7.
Offer Letter dated May 3, 2015 by and between the Company and [ ]*.



8.
Offer Letter dated April 3, 2017 by and between the Company and [ ]*.



9.
Offer Letter dated April 1, 2016 by and between the Company and [ ]*, as amended
by that certain Opportunity Forecast.



10.
Offer Letter dated October 30, 2015 by and between the Company and [ ]*.



11.
Confidential Information and Invention and Assignment Agreement dated April 1,
2016 by and between the Company and [ ]*.



12.
Confidential Information and Invention and Assignment Agreement dated October
31, 2015 by and between the Company and [ ]*.



13.
Confidential Information and Invention and Assignment Agreement dated October
31, 2015 by and between the Company and [ ]*.



14.
Opportunity Forecast of [ ]*.



15.
Opportunity Forecast of [ ]*.



16.
Employee Handbook of Progressive Employer Management Company, Inc.



17.
Residual Purchase Agreement dated July 29, 2016 by and between the Company and
CardConnect, LLC.

________________________
* Confidential material redacted and separately filed with the Commission.


Membership Interest Purchase Agreement        Page 59 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------







18.
Redemption Agreement dated August 4, 2016 by and among the Company, CMY
Holdings, LLC, and solely with respect to Section 6.1 and 6.3 only thereof,
Charles Yancey, and solely with respect to Sections 5.5 and 6.2 only thereof,
Vaden C. Landers.



19.
Premier Advantage Agreement dated February 16, 2016 by and between the Company
and Konica Minolta Premier Finance.



20.
Single Sided Lease Agreement dated October 4, 2012 by and between the Company
and General Electric Capital Corporation.



21.
Agreement between the Company and Zuza, LLC.



22.
Contract for marketing services dated November 18, 2015 between the Company and
Hubspot Inc.



23.
Referral Agreement dated June 18, 2014 by and between the Company and
Solutionreach, Inc., as amended by that certain First Amendment dated February
12, 2015.



24.
Referral Agreement dated April 4, 2014 by and between the Company and Datacor,
Inc.



25.
Line of Credit Promissory Note dated March 7, 2017, as amended and restated by
that certain First Amended and Restated Line of Credit Promissory Note dated
August 2, 2017, made by the Company in favor of Purchaser.



26.
Guaranty Agreement dated March 7, 2017 made by Seller in favor of Purchaser.



27.
Security Agreement dated March 7, 2017 by and between the Company and Purchaser.



28.
Membership Interest Pledge Agreement dated March 7, 2017 by and between Seller
and Purchaser.



Membership Interest Purchase Agreement        Page 60 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(p)


Environmental


None.


Membership Interest Purchase Agreement        Page 61 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(q)


Labor and Employees1
 
 
 
 
 
 
 
 
Salaries & Wages (FUTURE)
 
  Annual
Monthly
 
 
 
 
[ ]*
Director of Sales
$[ ]*
$[ ]*
[ ]*
Sales/Customer Support
$[ ]*
$[ ]*
[ ]*
Sales/Customer Support
$[ ]*
$[ ]*
[ ]*
Director of Partner Development
$[ ]*
$[ ]*
Vaden Landers
Chief Revenue Officer
 $ 300,000.00
 $ 25,000.00
[ ]*
Director of Strategic Initiatives
$[ ]*
$[ ]*
[ ]*
Revenue Optimization Analyst
$[ ]*
$[ ]*
[ ]*
Director of Marketing
$[ ]*
$[ ]*
[ ]*
Director of Technology
$[ ]*
$[ ]*
[ ]*
SVP of Integrated Payments
$[ ]*
$[ ]*
[ ]*
Inside Sales
$[ ]*
$[ ]*
 
 
 
 
Total:
 
$[ ]*
$[ ]*
Payroll Taxes & Fees (EST.)
 
20%
$[ ]*





1All employees of the Company are leased from Progressive Employer Management
Company II, Inc.




________________________
* Confidential material redacted and separately filed with the Commission.


Membership Interest Purchase Agreement        Page 62 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(r)


Company Benefit Plans


1.
The Company leases all of its employees from Progressive Employer Management
Company II, Inc. The Company does not have any Company Plans except that it
gives each employee a stipend of $150/month to defray the health insurance costs
each employee obtains on their own.



2.
The Company has an ongoing obligation to make residual payments to any
salesperson, partner or independent sales agent who does not otherwise accept a
buyout, in which event, said buyout will occur concurrently with the
consummation of the transactions contemplated by this Agreement. See Schedule
3.1(c).



3.
The parties listed on the first part of Schedule 3.1(c) may elect to have the
Company buy out their residuals at Closing for the amounts set forth on Schedule
3.1(c).





4.
Subject to the closing of the of the transactions contemplated by this
Agreement, that certain Offer Letter dated April 3, 2017 by and between the
Company and [ ]* provides that [ ]*.



5.
The Company maintains a profit sharing program for its employees with terms
previously disclosed to the Buyer.





_________________________
* Confidential material redacted and separately filed with the Commission.


Membership Interest Purchase Agreement        Page 63 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(s)


Permits


None.


Membership Interest Purchase Agreement        Page 64 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(t)


Prior Insurance Policy


Commercial Lines Insurance Coverage policy # 3DH9493 issued by Essex Insurance
Company


Membership Interest Purchase Agreement        Page 65 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(u)


Bank Accounts


Membership Interest Purchase Agreement        Page 66 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.1(gg)


Warranties


See attached form of Equipment Loan Agreement


Membership Interest Purchase Agreement        Page 67 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





equipmentloanagreementfo001.jpg [equipmentloanagreementfo001.jpg]


Membership Interest Purchase Agreement        Page 68 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.2(e)


Purchaser Broker








Purchaser is a party to that certain Buy-Side Acquisition Advisory Agreement
with Schwartz Heslin Group, Inc. (“SHG”) under which, among other things,
Purchaser shall pay a transaction fee to SHG upon Closing of the transaction
contemplated by the Agreement.


Membership Interest Purchase Agreement        Page 69 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------








SCHEDULE 3.2(g)


Purchaser Intellectual Property
Trademarks and Domain Names
 
Purchaser owns federally registered trademarks on the marks “Payment Data
Systems, Inc.,” “Akimbo,” “FiCentive Innovations in Prepaid Card Solutions,”
“Don’t change your bank, just your card” and “ZBILL” and their respective
designs. Purchaser has also secured, among others, domain name registrations
for:


 
         akim.bo;
 
         debitpin.com;
 
         paymentdatasystems.com;
         akimbocard.com;
 
         debitmax.com;
 
         paymentdata.org; 
         akimbodeals.com;
 
         debitservice.com; 
 
         paymentdata.com;
         akimbodebit.com;
 
         electragift.com; 
 
         paymentrecovery.com;
         akimboit.com;
 
         getcarmen.com;
 
         paymentrecoverysystems.com; 
         akimbonews.com;
 
         ficentive.com; 
 
         parishiltoncard.com; 
         akimboprepaid.com;
 
         fotogiftcards.com
 
         gogreenmastercard.com; 
         akimbo.info;
 
         iremotepay.com; 
 
         mipromesa.com; 
         bill4u.com;
 
         iremotepay.net;
 
         pdsnetwork.com; 
         billx.com; 
 
         itshotcard.com;
 
         prepaidload.com; 
         billxpress.com;
 
         kindhand.com;
 
 
         billhelp.com;
 
         merchandisemastercard.com; 
 
         primacard.com; 
         billserv.com;
 
         myakimbo.com;
 
         securepds.com; 
         britneycard.com;
 
         nataliecard.com;
 
         stardebit.com; 
         carddeposit.com
 
         nataliegiftcard.com;
 
         streamprepaid.com;
         carmencard.com;
 
         nataliegulbismastercard.com;
 
         thatshotcard.com;
         clinicpay.com;
 
         nataliegulbiscard.com; 
 
         viewbill.com; and 
creditcardgateway.com;
 
         newsakimbo.com;
 
 
         crpds.com;
 
         nsfdebit.com;
 
         zbill.com.
         danicacard.com;
 
         omegabill.com;
 
         akimbonow.com.
         billdelivery.com;
 
         iremotepayments.com;
 
 
         iremotepayments.net;
 
         pdsadmin.com;
 
         pftapi.com.
         pftgateway.com;
 
         ybill.com;
 
        

 
Purchaser relies on a combination of copyright, trademark and trade secret laws,
employee and third-party nondisclosure agreements, and other intellectual
property protection methods to protect its services and related products.
 
Patents
 
On January 11, 2008, Purchaser executed an agreement to sell selected patents
and patent applications, including U.S. Patent No. 7,021,530, to PCT Software
Data, LLC for net proceeds of approximately $750,000. The patents and patent
applications sold relate to bill payments made with debit and stored value
cards. Purchaser retained a worldwide, non-exclusive license under the patents
for use with all current and future customers.












Membership Interest Purchase Agreement        Page 70 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.



--------------------------------------------------------------------------------





Software
 
Purchaser owns various software, API’s, webservices that Purchaser has developed
to support its service offerings to provide ACH, prepaid card processing, credit
& debit card processing, PINless debit, bill payments processing and check print
processing.



SCHEDULE 4.2(f)


List of Persons to be Employed by Purchaser




 
 
 
 
 
 
 
 
Salaries & Wages (FUTURE)
 
  Annual
Monthly
 
 
 
 
[ ]*
Director of Sales
$[ ]*
$[ ]*
[ ]*
Sales/Customer Support
$[ ]*
$[ ]*
[ ]*
Sales/Customer Support
$[ ]*
$[ ]*
[ ]*
Director of Partner Development
$[ ]*
$[ ]*
Vaden Landers
Chief Revenue Officer
$300,000.00
$25,000.00
[ ]*
Director of Strategic Initiatives
$[ ]*
$[ ]*
[ ]*
Revenue Optimization Analyst
$[ ]*
$[ ]*
[ ]*
Director of Marketing
$[ ]*
$[ ]*
[ ]*
Director of Technology
$[ ]*
$[ ]*
[ ]*
SVP of Integrated Payments
$[ ]*
$[ ]*
[ ]*
Inside Sales
$[ ]*
$[ ]*
 
 
 
 
Total:
 
$[ ]*
$[ ]*
Payroll Taxes & Fees (EST.)
 
20
%
$[ ]*





__________________________________
* Confidential material redacted and separately filed with the Commission.


Membership Interest Purchase Agreement        Page 71 of 71
Vaden Landers, Singular Payments, LLC, and Payment Data Systems, Inc.

